EXHIBIT 10-2(b)

 
SECOND AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT


among


CAL-MAINE FOODS, INC.,
as Borrower


COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.
"RABOBANK NEDERLAND", New York Branch, as Administrative Agent




[logo.jpg]




and


the banks and other lending institutions named herein


6 February 2002


CONFORMED COPY


[Incorporating First through Ninth Amendments]





TABLE OF CONTENTS
 


ARTICLE I.
AMOUNTS AND TERMS OF THE ADVANCES
8
     
Section 1.01
The Advances
8
Section 1.02
Making the Advances
8
Section 1.03
Commitment Fee
8
Section 1.04
Reduction or Termination of Revolving Credit Commitments
8
Section 1.05
Interest.
9
 
(a)  Interest Rate
9
 
(b)  Interest Period
9
Section 1.06
Increased Costs
10
Section 1.07
Evidence of Debt
10
Section 1.08
Use of Proceeds
10
Section 1.09
Letters of Credit
11
Section 1.10
Procedure for Issuing Letters of Credit
11
Section 1.11
Reimbursement
11
Section 1.12
Letter of Credit Fees
12
     
ARTICLE II.
TERMS OF PAYMENTS
12
     
Section 2.01
Repayment
12
Section 2.02
Prepayments.
12
 
(a)  Mandatory
12
 
(b)  Optional
13
Section 2.03
Payments and Computations.
13
Section 2.04
Pro Rata Treatment
13
Section 2.05
Sharing of Payments, etc
14
Section 2.06
Non-Receipt of Funds by the Administrative Agent
14
     
ARTICLE III.
CONDITIONS PRECEDENT
14
     
Section 3.01
Conditions Precedent to the Initial Advance
14
Section 3.02
Conditions Precedent to All Advances
16
     
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
16
     
Section 4.01
Representations and Warranties of the Borrower
16
     
ARTICLE V.
COVENANTS OF THE BORROWER
18
     
Section 5.01
Affirmative Covenants
18
 
(a)  Compliance with Laws, etc
18
 
(b)  Payment of Taxes, etc
18
 
(c)  Preservation of Corporate Existence, etc
18
 
(d)  Keeping of Books
18
 
(e)  Visitation Rights
18
 
(f)  Maintenance of Properties, etc
19
 
(g)  Maintenance of Insurance
19
 
(h)  Working Capital
19
 
(i)  Tangible Net Worth
19
 
(j)  Total Funded Debt to Total Capitalization
19
 
(k)  Cash Flow Coverage Ratio
21
 
(l)  Reporting Requirements
22
 
(m)  Post Closing Items
23
Section 5.02
Negative Covenants
23
 
(a)  Guaranteed Indebtedness
23
 
(b)  Dividends, etc
23
 
(c)  Capital Expenditures
23
 
(d)  Maintenance of Ownership of Subsidiaries
23
 
(e)  Mergers, etc
23
 
(f)  Sales, etc. of Assets
24
 
(g)  Fiscal Year
24
 
(h)  Investments in Delta Egg
24
 
(i)  Investments in Non-Guarantor Subsidiaries
24
 
(j)  Indebtedness of Hillandale, LLC
25
 
(k)  Indebtedness of American Egg Products LLC
25
 
(l)  Liens of Hillandale, LLC
25
 
(m)  Liens of American Egg Products LLC
26
 
(n)  Liens of Borrower
26
 
(o)  Limitation on Restrictions on Subsidiaries
26
 
(p)  Affiliate Transactions
26
     
ARTICLE VI.
EVENTS OF DEFAULT
27
     
Section 6.01
Events of Default
27
Section 6.02
Remedies
28
     
ARTICLE VII.
DEFINITIONS AND ACCOUNTING TERMS
28
     
Section 7.01
Certain Defined Terms
28
Section 7.02
Terms
35
     
ARTICLE VIII.
THE ADMINISTRATIVE AGENT
35
     
Section 8.01
Appointment, Powers and Immunities
35
Section 8.02
Rights of Administrative Agent as a Bank
36
Section 8.03
Defaults
36
Section 8.04
Indemnification
36
Section 8.05
Independent Credit Decisions
37
Section 8.06
Several Commitments
37
Section 8.07
Successor Administrative Agent
37
Section 8.08
Administrative Agent Fee
38
     
ARTICLE IX.
MISCELLANEOUS
38
     
Section 9.01
Amendments, etc
38
Section 9.02
Notices, etc
38
Section 9.03
Waiver; Remedies
38
Section 9.04
Expenses and Taxes.
38
Section 9.05
Right of Set-off
39
Section 9.06
Severability of Provisions
39
Section 9.07
Binding Effect; Governing Law
39
Section 9.08
Consent to Jurisdiction; Process Agent.
39
Section 9.09
Security
40
Section 9.10
Entire Agreement; Amendment and Restatement; Ratification; Release
40
Section 9.11
Waiver
40

 

 
i

--------------------------------------------------------------------------------


INDEX OF EXHIBITS AND SCHEDULES


Exhibits:


Exhibit A
-
Form of Promissory Note
     
Exhibit B
-
Borrowing Base Certificate
     
Exhibit C
-
Compliance Certificate
     
Exhibit D
-
Franklin County Modification of Mortgage
     
Exhibit E
-
Hinds County First Modification of Mortgage
     
Exhibit B to Ninth Amendment
-
Borrower Pledge Agreement
     
Exhibit C to Ninth Amendment
-
Hillandale Security Agreement



Schedules:


Schedule 1
-
Amendments to Existing Credit Agreement
     
Schedule 2
-
Mortgages
     

 
ii

--------------------------------------------------------------------------------


SECOND AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT


Dated as of February 6, 2002


This SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT among CAL-MAINE
FOODS, INC. (the "Borrower"), each of the banks or other lending institutions
which is or which may from time to time become a signatory hereto or any
successor or assignee thereof (individually, a "Bank" and, collectively, the
"Banks"), and COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., "RABOBANK
NEDERLAND," NEW YORK BRANCH as administrative agent for itself and the other
Banks (in such capacity, together with its successors in such capacity, the
"Administrative Agent" and individually, herein "Rabobank").
 
R E C I T A L S:


A.  Borrower and Rabobank have entered into a Revolving Credit Agreement dated
as of October 18, 1984, as amended by that certain Amendment dated as of
September 29, 1985, that certain Amendment dated as of March 31, 1987, that
certain Third Amendment to Revolving Credit Agreement dated as of December 31,
1987, that certain Amendment dated as of May 31, 1988, that certain Amendment
and Waiver dated as of September 30, 1988, that certain Amendment dated
December 31, 1988, that certain Amendment dated as of June 2, 1989, that certain
Amendment dated as of June 30, 1989, and that certain Letter Amendment dated
May 9, 1990 (the Revolving Credit Agreement, as the same has previously been
amended, is hereinafter referred to as the "Original Revolving Credit
Agreement").
 
B.  The Original Revolving Credit Agreement was amended and restated as of
May 29, 1990 pursuant to that certain Amended and Restated Revolving Credit
Agreement dated as of May 29, 1990 among Borrower, Rabobank and Barclays Bank
PLC (New York) ("Barclays" and such Amended and Restated Revolving Credit
Agreement, as the same has been amended by the documents described on
Schedule 1, herein the "Existing Credit Agreement"). Pursuant to the Existing
Credit Agreement, Barclays was added as a Bank thereunder.
 
C.  Borrower and Rabobank have entered into that certain Amended and Restated
Term Loan Agreement dated as of May 29, 1990 (as the same may be amended, the
"Term Loan Agreement") which amended and restated in its entirety that certain
Term Loan Agreement dated as of May 15, 1986, between Borrower and Rabobank (as
the same had previously been amended, herein referred to as the "Previous Term
Loan Agreement").
 
D.  Borrower and Rabobank have entered into that certain Reimbursement and
Credit Agreement dated as of December 1, 1987 (as the same has been amended,
herein referred to as the "Egg Facility Reimbursement Agreement"). The total
amount available to be drawn under the letter of credit issued pursuant to the
Egg Facility Reimbursement Agreement has been drawn, such letter of credit has
been terminated and returned to Rabobank and Borrower has otherwise satisfied
all of its liquidated obligations arising under the Egg Facility Reimbursement
Agreement as a result of such draw (the "Egg LC Termination").
 
E.  To secure certain of the obligations and indebtedness of Borrower to
Rabobank under the Original Revolving Credit Agreement, the Previous Term Loan
Agreement, the Egg Facility Reimbursement Agreement and the other documents
executed in connection therewith, Borrower, Cal-Maine Farms, Inc., and Cal-Maine
Egg Products, Inc. executed certain security agreements and mortgages (as
amended but excluding the collateral documents executed in connection with the
Egg Facility Reimbursement Agreement, such security agreements and mortgages
herein called, the "Original Collateral Documents").
 
2

--------------------------------------------------------------------------------


F.  To induce Rabobank to continue to extend credit to the Borrower, the
Borrower granted to Rabobank security interests and liens in the real properties
described on Schedule 1 to the Term Loan Agreement and the personal property
relating thereto (the "New Properties").
 
G.  To induce Barclays to enter into the Existing Credit Agreement, Borrower,
Cal-Maine Farms, Inc., and Cal-Maine Egg Products, Inc. granted security
interests and liens to Barclays in the New Properties, to the extent applicable,
and in the properties covered by the Original Collateral Documents (herein for
purposes of these Recitals the "Existing Properties" and together with the New
Properties herein referred to for purposes of these Recitals as the
"Properties").
 
H.  Rabobank and Barclays entered into that certain Intercreditor Agreement
dated May 29, 1990 (the "First Intercreditor Agreement") pursuant to which
Rabobank and Barclays set forth therein their respective rights and priorities
in and with respect to the Properties and appointed Rabobank as agent for itself
and Barclays (in such capacity herein referred to as the "Agent") to act as
agent with respect to the Properties as therein provided.
 
I.  To facilitate the collateral arrangements contemplated by the Existing
Credit Agreement, the Term Loan Agreement, the Egg Facility Reimbursement
Agreement and the First Intercreditor Agreement, Rabobank has assigned all of
its right, title, and interest in and to the Original Collateral Documents to
the Agent pursuant to that certain Assignment Agreement dated May 29, 1990 (as
the same may be amended, herein the "Assignment"); provided that with respect to
that certain Collateral Pledge Agreement dated October 17, 1984 executed by
Borrower, Cal-Maine Farms, Inc. and Cal-Maine Egg Products, Inc. for the benefit
of Rabobank which is an Original Collateral Document, Rabobank, Borrower,
Cal-Maine Farms, Inc. and Cal-Maine Egg Products, Inc. only amended the terms
thereof to provide that both Rabobank and Barclays shall be pledgees thereunder
pursuant to that certain Amendment to Collateral Pledge Agreement and Assignment
of Interest dated the date hereof (such Collateral Pledge Agreement, as amended,
herein the "Pledge Agreement" and together with the Collateral Chattel Mortgage
Note pledged pursuant thereto and the Act of Collateral Chattel Mortgage on
Inventory dated October 17, 1984 executed by Borrower, Cal-Maine Farms, Inc. and
Cal-Maine Egg Products, Inc. in connection therewith, herein collectively
referred to as the "Louisiana Collateral Documents").
 
J.  Barclays assigned all of its right, title, interest and obligations under
the Loan Documents (as defined in the Existing Credit Agreement) to Trust
Company Bank, a Georgia state banking corporation (now know as SunTrust Bank,
Atlanta and herein "SunTrust") pursuant to that certain Assignment and
Assumption Agreement dated October 1, 1991 between Barclays and SunTrust.
 
K.  Borrower requested that Rabobank issue a letter of credit pursuant to the
terms and provisions of that certain Reimbursement and Credit Agreement dated as
of May 1, 1992 between the Borrower and Rabobank (as the same may be amended or
otherwise modified herein the "Dairy Facility Reimbursement Agreement") in order
to provide credit and liquidity support for $2,900,000.00 of Hinds County,
Mississippi, Adjustable Rate Demand Industrial Revenue Bonds, Series 1992
(Taxable), Cal-Maine Foods, Inc., Dairy Project.
 
L.  Borrower executed and delivered that certain Term Loan Note dated
November 5, 1993 payable to the order of Rabobank in the original principal
amount of $1,000,000 (as the same may be amended or otherwise modified, therein
the "New Term Note" and the New Term Note, collectively with the Dairy Facility
Reimbursement Agreement, the Existing Credit Agreement, the Term Loan Agreement
and the Egg Facility Reimbursement Agreement, herein the "Original Credit
Agreements").
 
3

--------------------------------------------------------------------------------


M.  Harris Trust and Savings Bank ("Harris") became a Bank under the Existing
Credit Agreement pursuant to the Seventh Amendment to Loan Documents (including
Modification to Mortgages and Deeds of Trust) dated April 30, 1996.
 
N.  To secure certain of the obligations and indebtedness of Borrower, Cal-Maine
Farms, Inc., Cal-Maine Egg Products, Inc., Cal-Maine Partnership, Ltd. and CMF
of Kansas-LLC to each of Rabobank, SunTrust, Harris and the Agent under the
Original Credit Agreements and the other documents executed in connection
therewith, the Borrower, Cal-Maine Farms, Inc., Cal-Maine Egg Products, Inc.,
Cal-Maine Partnership, Ltd. and CMF of Kansas-LLC executed the following
documents:
 
(a)  the Louisiana Collateral Documents;
 
(b)  Amended and Restated Security Agreement dated May 29, 1990 executed by
Borrower for the benefit of the Agent;
 
(c)  Amended and Restated Security Agreement dated May 29, 1990 executed by
Cal-Maine Farms, Inc. for the benefit of the Agent;
 
(d)  Amended and Restated Security Agreement dated May 29, 1990 executed by
Cal-Maine Egg Products, Inc. for the benefit of the Agent;
 
(e)  Security Agreement dated June 1, 1995 executed by Cal-Maine Partnership,
Ltd. for the benefit of the Agent;
 
(f)  Security Agreement dated June 3, 1997 executed by CMF of Kansas-LLC for the
benefit of the Agent (the documents described in the foregoing clauses (a)
through (f) herein the "Existing Security Agreements");
 
(g)  That certain Mortgage, Security Agreement and Financing Statement dated
May 15, 1986 executed by Borrower and Cal-Maine Farms, Inc. for the benefit of
Rabobank and filed in real property records as reflected on Schedule 2 hereto
(such mortgage, as the same has been assigned to the Agent and otherwise
modified, and as the same may be further amended or otherwise modified, herein
the "Borrower Mortgage");
 
(h)  That certain Mortgage, Security Agreement and Financing Statement dated
May 15, 1986 executed by Cal-Maine Farms, Inc. for the benefit of Rabobank and
filed in the real property records as reflected on Schedule 2 hereto (such
mortgage, as the same has been assigned to the Agent and otherwise modified, and
as the same may be further amended or otherwise modified, herein the "Cal-Maine
Mortgage");
 
(i)  Multiple copies of a Mortgage, Deed of Trust, Future Advance Deed of Trust,
Security Agreement, Assignment of Rents and Financing Statement dated May 29,
1990 executed by Borrower and Cal-Maine Farms, Inc. for the benefit of the
Agent, covering certain properties located in New Mexico, Alabama, Kansas,
Oklahoma, Texas, North Carolina, Texas and Arkansas and filed in the real
property records as reflected on Schedule 2 hereto (as the same have been and
may hereafter be amended, the "New Mortgages");
 
(j)  Deed of Trust, Security Agreement, Assignment of Rents and Financing
Statement dated as of May 1, 1992 executed by the Borrower for the benefit of
Rabobank in its capacity as a creditor under the Term Loan Agreement, the Dairy
Facility Reimbursement Agreement and the Egg Facility Reimbursement Agreement
and as a revolving bank under the Original Revolving Credit Agreement, filed for
record in the Real Property Records of Hinds County, Mississippi in Book 244,
Page 98 on May 20, 1992 (as the same have been and may hereafter be amended, the
"Dairy Facility Deed of Trust");
 
4

--------------------------------------------------------------------------------


(k)  Assignment of Leasehold Interest dated May 1, 1992 executed by Borrower for
the benefit of Rabobank as a creditor under the Dairy Facility Reimbursement
Agreement, filed for record in the Real Property Records of Hinds County,
Mississippi in Book 0397, Page 657 on May 20, 1992 (as the same have been and
may hereafter be amended, the "Dairy Facility Assignment" and all of the
documents listed in items (a) through (k) of this Recital N, as the same have
been and may hereafter be amended, herein the "Existing Collateral Documents");
 
(l)  Assignment of Leasehold Interests dated December 1, 1987 executed by
Borrower for the benefit of Rabobank as a creditor under the Dairy Facility
Reimbursement Agreement, filed for record in the Real Property Records of Hinds
County, Mississippi, in Book 0354, Page 674 on December 22, 1987 (as the same
have been and may hereafter be amended, the "Egg Facility Assignment" and as a
result of the Egg LC Termination, the Egg Facility Assignment has been
released).
 
O.  To facilitate the collateral arrangements contemplated by the Existing
Collateral Documents, Rabobank, SunTrust, Agent and Harris entered into that
certain Amended and Restated Intercreditor Agreement dated April 14, 1995 which
amended and restated the First Intercreditor Agreement in its entirety (the
"Second Intercreditor Agreement").
 
P.  The real properties located in Smith County, Texas, Morgan County, Alabama
and Caldwell County, Texas which are covered by the New Mortgages filed in those
jurisdictions (the "Released Properties") have been sold to a third party and
the liens created by the New Mortgages on the Released Properties have been
released.
 
Q.  Cal-Maine Farms, Inc. transferred to Borrower all of its assets located in
Kansas and New Mexico, including, without limitation, all of its interest in the
real property described in the Mortgages identified as items 3(d) and 3(e) on
Schedule 2 hereto.
 
R.  Cal-Maine Farms, Inc. and Borrower have created Cal-Maine Partnership, Ltd.
as a Texas limited partnership ("CM Partnership"). In connection with the
formation of CM Partnership, Borrower and Cal-Maine Farms, Inc. transferred all
the assets each of them owns in Kentucky, Ohio and Texas to CM Partnership,
including, without limitation, the real property described in the New Mortgages
identified as items 3(g), (h) and (i) on Schedule 2 hereto; provided that the
documentation effectuating the transfers in Kentucky and Ohio were not recorded
in the applicable real property records. In return for the foregoing transfers
to CM Partnership, Cal-Maine Farms, Inc. required a 99% limited partnership
interest in CM Partnership and Borrower obtained a 1% general partnership
interest in CM Partnership.
 
S.  Borrower also transferred all its assets located in Alabama, Arkansas, North
Carolina and South Carolina to Cal-Maine Farms, Inc., including, without
limitation, all of its interest in the real property described in the Mortgages
identified as items (1), (2), (3)(a), (b), (c) and (f) on Schedule 2 hereto;
provided, that, the documentation effectuating the transfers in Alabama,
Arkansas and North Carolina were not filed of record in the applicable real
property records.
 
T.  Metropolitan Life Insurance Company ("MetLife") and Borrower entered into
that certain Loan Agreement dated March 19, 1992 (the "Existing MetLife Loan
Agreement") and to secure the obligations, indebtedness and liabilities arising
in connection with the Existing MetLife Loan Agreement, Borrower executed that
certain Act of Collateral Mortgage and Security Agreement dated as of March 19,
1997 filed for record with the St. Helena Clerk of Court, St. Helena Parish,
Louisiana in COB 195, Page 611 and MOB 143, Page 355 on March 20, 1992 (as the
same may have been modified, and collectively with the Act of Pledge of
Collateral Mortgage Note executed in connection therewith, the "Existing MetLife
Mortgage").
 
5

--------------------------------------------------------------------------------


U.  Borrower and the Guarantors (as defined herein) requested that First South
Production Credit Association and MetLife (together the "Noteholders") purchase
notes issued by Borrower pursuant to that certain Note Purchase Agreement dated
December 18, 1997 (as the same may be amended, restated or otherwise modified,
herein the "Note Agreement").
 
V.  The Noteholders purchased the amounts owed under the Existing MetLife Loan
Agreement and the Term Loan Agreement (the "Existing Term Obligations"). As a
result, Rabobank and MetLife assigned to the Noteholders the Existing Term
Obligations and all of their respective interests with respect to (i) the
Existing MetLife Loan Agreement, the Term Loan Agreement, the notes issued
pursuant thereto and the liens and security interests granted under the Existing
Collateral Documents and the Existing MetLife Mortgage to the extent directly
securing the Existing Term Obligations as contemplated by Recital W below and
(ii) any guaranties securing the payment of the Existing Term Obligations. The
Note Agreement and the notes issued pursuant thereto amended and restated the
Existing MetLife Loan Agreement, the Term Loan Agreement and the notes issued
pursuant thereto in their entity, but did not extinguish the Existing Term
Obligations which continue outstanding under the terms of the Note Agreement and
the notes issued pursuant thereto. The Note Agreement also governs, and the
notes issued pursuant thereto also evidence, additional amounts advanced to
Borrower thereunder, the proceeds of which are used by Borrower for general
corporate purposes.
 
W.  To induce the Noteholders to purchase the notes under the Note Agreement and
in furtherance of the assignments to the Noteholders described in Recital V
above, Borrower and the Guarantors provided security interests and liens in (or,
with respect to the existing liens and security interests granted pursuant to
the Existing Collateral Documents and the Existing MetLife Mortgage securing the
Existing Term Obligations, continue such liens and security interests in), among
other property, the following to secure the obligations, indebtedness and
liability of Borrower and the Guarantors to the Noteholders under the Note
Agreement and the documents executed in connection therewith on a pari passu
basis with the obligations, indebtedness and liability of Borrower and the
Guarantors to the Agent and the Banks:
 
(a)  the personal property covered by the Existing Security Agreements;
 
(b)  the property located in or near Edwards, Hinds County, Mississippi covered
by the Egg Facility Assignment and the Dairy Facility Deed of Trust;
 
(c)  the property located in or near Bethune, Kershaw County, South Carolina
covered by the Borrower Mortgage and Cal-Maine Mortgage;
 
(d)  the property located in or near Lincoln, Washington County, Arkansas, Adair
County, Oklahoma and Albuquerque, Bernalillo County, New Mexico covered by the
New Mortgages;
 
(e)  the property located in or near Greensburg, St. Helena Parish, Louisiana
covered by the Existing MetLife Mortgage; and
 
(f)  certain additional properties located in or near Hammond, Tangipahoa
Parish, Louisiana.
 
X.  To accomplish the grants and continuations described in the foregoing
Recital W, the following documents were executed and delivered:
 
6

--------------------------------------------------------------------------------


(a)  that certain Consolidated, Amended and Restated Security Agreement dated
December 18, 1997 among Borrower, each Guarantor and the Agent (such security
agreement, as the same may be amended or otherwise modified, the "Consolidated
Security Agreement"), which amended and restated the Existing Security
Agreements in their entirety but did not extinguish the liens and security
interest granted pursuant thereto, which liens and security interests continue
under the terms of the Consolidated Security Agreement;
 
(b)  that certain Assignment of Liens dated December 18, 1997 executed by
Rabobank in favor of the Agent assigning Rabobank's rights to the Dairy Facility
Deed of Trust;
 
(c)  that certain Notarial Act of Transfer, Endorsement and Assignment of Note,
Related Rights, and Collateral and Security Documents dated December 18, 1997
executed by MetLife in favor of the Agent assigning its rights to the Existing
MetLife Mortgage to the Agent;
 
(d)  Multiple copies of a Mortgage, Line of Credit Mortgage, Deed of Trust,
Future Advance Deed of Trust, Security Agreement, Assignment of Rents and
Financing Statement dated December 18, 1997 which (i) amended and restated in
their entirety (but did not extinguish the liens and security interests granted
pursuant to) the Existing MetLife Mortgage, Borrower Mortgage, the Cal-Maine
Mortgage, the Dairy Facility Deed of Trust and the New Mortgages filed in
Lincoln, Washington County, Arkansas and Albuquerque, Bernalillo County, New
Mexico and the New Mortgage covering the property located in Adair County,
Oklahoma and (ii) grant liens on the property located in or near Edwards, Hinds
County, Mississippi covered by the Egg Facility Assignment and the additional
properties located in or near Hammond, Tangipahoa Parish, Louisiana (as executed
by the owner of the applicable property, as filed in the real property records
of St. Helena Parish, Louisiana, Kersaw County, South Carolina, Hinds County
Mississippi, Washington County, Arkansas, Adair County, Oklahoma, Tangipahoa
Parish, Louisiana and Bernalillo County, New Mexico and as the same may
hereafter be amended or otherwise modified, the "Shared Mortgages"); and
 
(e)  That certain Second Amended and Restated Intercreditor Agreement dated
December 18, 1997 among Agent, the Banks and the Noteholders, which amended and
restated the Second Intercreditor Agreement in its entirety (as consented and
agreed to by the Borrower and the Guarantors and as the same may be amended or
otherwise modified, the "Intercreditor Agreement").
 
Y.  Cal-Maine Egg Products, Inc. ceased operations in May of 1998. On June 15,
1999, Cal-Maine Egg Products, Inc. was dissolved and its assets were transferred
to Borrower.
 
Z.  The real property located in Reno County, Kansas has been released pursuant
to (i) a Release of Mortgage and Amendments Thereto dated May 18, 1998 and (ii)
a Partial Release of Recorded Lien dated February 1999 and filed for record with
the Reno County Register of Deeds, Book 327, Page 564 on February 25, 1999.
 
AA.  The real property located in Clay County, Alabama and Fayette County, Texas
has been released pursuant to (i) a Total Release of Recorded Lien dated May 31,
2001 and filed for record with the Judge of Probate in Clay County, Alabama,
Record R212, Page 58-59 on June 27, 2001 and (ii) a Total Release of Recorded
Lien dated May 31, 2001 and filed for record with Fayette County, Texas County
Clerk, Volume 1137, Page 301 on June 27, 2001, respectively.
 
BB.  The Borrower and the Guarantors have advised the Administrative Agent and
the Banks that Events of Default have occurred under subsections 6.01(c) and
6.01(d) of the Existing Credit Agreement as a result of the following (the
events of default occurring as a result of the following, herein the "Existing
Defaults"): (a), with respect to subsection 6.01(c), (i) the Borrower's failure
to comply during the period from September 1, 2001 to December 1, 2001 with the
requirement under subsection 5.01(j) of the Existing Credit Agreement that the
ratio of Total Funded Debt to Total Capitalization must not exceed 70% at any
time (the "Total Funded Debt to Total Capitalization Covenant"), and (ii) the
Borrower's failure to comply with the prohibitions under subsection 5.02(a) of
the Existing Credit Agreement as a result of each Guarantor's guarantee of the
Debt incurred by the Borrower pursuant to the Harris Term Agreement (the
"Guaranteed Indebtedness Covenant"), and (b), with respect to
subsection 6.01(d), the occurrence of events of default under the Note Agreement
and the Dairy Facility Reimbursement Agreement occurring as a result of the
cross default thereunder to the Existing Credit Agreement and as a result of the
failure of the Borrower to comply with certain of the financial covenants
thereunder as of and for certain periods beginning on September 2, 2001 and
ending on the date hereof.
 
7

--------------------------------------------------------------------------------


CC.  SunTrust has assigned to each of Harris and First South Farm Credit, ACA
("First South") 50% of its existing commitment under the Existing Credit
Agreement and 50% of the advances it had made which were outstanding thereunder.
As a result, SunTrust is no longer a party to the Existing Credit Agreement,
Harris has increased its commitment under the Existing Credit Agreement to
$10,000,000 and First South has become a Bank under the Existing Credit
Agreement with a $5,000,000 commitment.
 
DD.  Borrower has entered into that certain Agreement to Form a Limited
Liability Company, Transfer Assets Thereto, and Purchase Units of Membership
Therein dated July 28, 2005 (the "Hillandale Agreement") with Hillandale Farms
of Florida, Inc. and Hillandale Farms, Inc. (together the "Hillandale
Companies") and Jack E. Hazen, Jack E. Hazen, Jr., Homer E. Hunnicut, Jr.,
Orland R. Bethel and Dorman W. Mizell. Pursuant to the Hillandale Agreement:
 
1. A new Florida limited liability company has been formed by the Hillandale
Companies named "Hillandale, LLC" (herein "New Co");
 
2. Each of the Hillandale Companies have contributed certain assets and
liabilities identified in the Hillandale Agreement to New Co in return for the
issuance of membership interests in New Co (the "Contribution");
 
3. The Borrower has acquired from the Hillandale Companies fifty one percent of
the membership interest issued by New Co for cash (the "Initial Equity
Acquisition") and has agreed pursuant to the Hillandale Agreement to acquire the
remaining forty nine percent of the membership interest issued by New Co over a
period of four years; and
 
4. Prior to the Initial Equity Acquisition, the Borrower owned approximately
forty four percent of American Egg Products LLC and the Hillandale Companies
owned approximately twenty seven percent of American Egg Products LLC. As a
result of the Initial Equity Acquisition, American Egg Products LLC has become a
"Subsidiary" of the Borrower (the transaction described in clauses 1., 2., 3 and
4., herein the "Hillandale Transactions").
 
EE.  As of the date of this Amendment, the Borrower has repaid in full the
amounts outstanding under the Harris Term Agreement.
 
FF.  Borrower, Rabobank, Harris, and First South now wish to amend and restate
the Existing Credit Agreement in its entirety as herein set forth and to waive
the Existing Defaults.
 
8

--------------------------------------------------------------------------------


Article I.
 
Amounts and Terms of the Advances
 
Section 1.01  The Advances. Each Bank severally agrees, on the terms and
conditions hereinafter set forth, to make advances (such advances and the
advances outstanding under Section 1.01 of the Existing Credit Agreement on the
date hereof (which are herein the "Existing Advances") are herein collectively
referred to as the "Advances") to the Borrower from time to time during the
period from the date hereof to and including the Termination Date (this and
certain other capitalized terms are defined in Section 7.01), provided that
(a) at any time the aggregate outstanding amount of the Advances and Credit
Liabilities shall not exceed the lesser of (i) the Revolving Credit Commitments,
as such amount may be reduced pursuant to Section 1.04, or (ii) the Borrowing
Base; and (b) at any time the aggregate outstanding amount of a Bank's Advances
and its pro rata portion (determined based on the Revolving Credit Commitments)
of the Credit Liabilities shall not exceed its Revolving Credit Commitment. Each
Advance shall be in an amount not less than $500,000.00. Advances made by each
Bank shall be made and maintained at such Bank's Applicable Lending Office.
Within the limits of the Revolving Credit Commitments, the Borrower may borrow,
prepay pursuant to Section 2.02 and reborrow under this Section 1.01.
 
Section 1.02  Making the Advances. Each Advance shall be made on notice from the
Borrower to the Administrative Agent, which notice shall: (i) be irrevocable,
(ii) only be effective if received by the Administrative Agent not later than
11:00 A.M. (New York City time) on a Business Day (any notice received after
such time shall be deemed to be received on the next Business Day); (iii)
specify the date of the requested advance (which must be a Business Day on or
after the effective date of the receipt of the notice) and the amount thereof;
and (iv) select the Interest Period therefor pursuant to Section 1.05(b). The
Administrative Agent shall promptly notify the Banks of the content of each such
notice. Not later than 2:00 P.M. (New York City time) on the date of the
requested Advance and upon fulfillment of the applicable conditions set forth in
Article III, each Bank will make available the amount of the Advance to be made
by it on such date to the Administrative Agent, at the Principal Office, in
immediately available funds, for the account of the Borrower. The amount so
received by the Administrative Agent shall, subject to the terms and conditions
of this Agreement, be made available to the Borrower by no later than 3:00 P.M.
(New York City time): (a) by depositing the same, in immediately available
funds, in an account of the Borrower (designated by the Borrower) maintained
with the Administrative Agent at the Principal Office or (b) as the Borrower may
otherwise direct.
 
Section 1.03  Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Bank a commitment fee on the average daily unused
portion of the Revolving Credit Commitments from the date hereof until the
Termination Date, at a per annum rate equal to the Commitment Fee Rate, payable
quarterly on the last day of each calendar quarter during the term of the
Revolving Credit Commitments, commencing on March 31, 2002 and ending on the
Termination Date. As used herein, the term "Commitment Fee Rate" means (a) 0.5%
through and including December 31, 2004 and (b) with respect to any calendar
quarter ending after December 31, 2004: (i) 0.50% if as of the end of such
quarter the Usages for the quarter is less than 50%; and (ii) 0.25% if as of the
end of the quarter the Usage for the quarter is more than or equal to 50%. The
term "Usage" means a percentage determined as of the end of a calendar quarter
by dividing (a) the average daily outstanding amount of the Advances and Credit
Liabilities for such quarter by (b) the average daily amount the Revolving
Credit Commitments for such quarter and multiplying the resulting quotient by
100.
 
Section 1.04  Reduction or Termination of Revolving Credit Commitments. The
Borrower shall have the right, upon at least five (5) Business Days notice to
the Administrative Agent, to terminate in whole or reduce in part the unused
portion of the Revolving Credit Commitments, provided that each partial
reduction shall be in the amount of $500,000 or an integral multiple thereof,
and provided further that the Borrower shall simultaneously prepay the amount by
which the unpaid principal amount of the Advances exceeds the Revolving Credit
Commitments (after giving effect to such notice) plus accrued and unpaid
interest on the principal amount so prepaid together with all other amounts due
pursuant to Section 9.04(b) as a result of such prepayment. Borrower may not
terminate the Revolving Credit Commitments while Letters of Credit are
outstanding and Borrower may not reduce the Revolving Credit Commitments below
an amount equal to the aggregate unused portion of the stated amount of the
Letters of Credit then outstanding. The Revolving Credit Commitments may not be
reinstated after they have been terminated or reduced unless this Agreement is
amended in accordance with the terms hereof to permit such reinstatement.
 
9

--------------------------------------------------------------------------------


Section 1.05  Interest.
 
(a)  Interest Rate. The Borrower shall pay to the Administrative Agent for the
account of each Bank interest on the unpaid principal amount of each Advance
made by such Bank during each Interest Period for such Advance, payable
quarterly on the last day of each calendar quarter and on the last day of such
Interest Period at an interest rate equal to the Applicable Margin above the
Term Federal Funds Rate; provided that such rate shall in no event be higher
than the maximum interest rate permitted by law; and provided further that any
amount of principal which is not paid when due (whether at stated maturity, by
acceleration or otherwise) shall bear interest, from the date on which such
amount is due until such amount is paid in full, at the Default Rate. No
provision of this Agreement or the Notes shall require the payment or permit the
collection of interest in excess of the maximum rate permitted by applicable
law:
 
(i)  If the amount of interest computed without giving effect to this provision
of Section 1.05(a) and payable on any interest payment date in respect of the
preceding interest computation period would exceed the amount of interest
computed in respect of such period at the maximum rate of interest from time to
time permitted (after taking into account all consideration which constitutes
interest) by laws applicable to a Bank (such maximum rate being the "Maximum
Permissible Rate"), the amount of interest payable to such Bank on such date in
respect of such period shall be computed at the Maximum Permissible Rate.
 
(ii)  If at any time and from time to time (A) the amount of interest payable to
a Bank on any interest payment date shall be computed at the Maximum Permissible
Rate pursuant to the preceding clause (i) and (B) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Bank would be less than the amount of interest payable to such Bank computed at
the Maximum Permissible Rate, then the amount of interest payable to such Bank
in respect of such subsequent interest computation period shall continue to be
computed at the Maximum Permissible Rate until the amount of interest which
would have been payable to such Bank if the total amount of interest had been
computed without giving effect to this provision of Section 1.05(a).
 
(b)  Interest Period. The period between the date of each Advance and the date
of payment in full of such Advance shall be divided into successive periods the
duration of which are determined as herein after described, each such period
being an "Interest Period" for such Advance. The Interest Periods in effect for
the advances outstanding under the Existing Credit Agreement on the effective
date hereof shall terminate as of such date, new three (3) month Interest
Periods shall begin as of such date, and to the extent any Bank incurs
additional losses, costs, or expenses due to the termination of such Interest
Periods Borrower agrees to compensate such Bank in accordance with Section
9.04(b). The initial Interest Period for each Advance shall begin on the day of
such Advance (or with respect to the Existing Advances on the date hereof) and
each subsequent Interest Period for such Advance shall begin on the last day of
the immediately preceding Interest Period for such Advance. Each Interest Period
for each Advance shall end on the corresponding day in the first, second or
third week thereafter or the numerically corresponding day in the first, third,
sixth, ninth or twelfth calendar month thereafter (as Borrower may select) or on
such other day as Borrower may request if the Banks can (in their sole
discretion) make such an Interest Period available to the Borrower, except that
each Interest Period measured in months which commences on the last Business Day
of a calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Business Day of the appropriate subsequent calendar month. Notwithstanding
the foregoing: (a) any Interest Period which would otherwise extend beyond the
Termination Date shall end on the Termination Date; and (b) if the Borrower
fails to select the duration of any Interest Period, the duration of such
Interest Period shall be three (3) months.
 
10

--------------------------------------------------------------------------------


Section 1.06  Increased Costs. If, on or after the date hereof, the introduction
of or any change in or in the interpretation of any law or regulation or the
compliance by any Bank with any guideline or request from any central bank or
other governmental authority (whether or not having the force of law), shall
impose, modify or deem applicable any reserve, special deposit or similar
requirement against all or any assets held by, deposits or accounts with, or
credit extended by or to, such Bank or impose on any Bank any other condition
affecting the Advances, the Notes or such Bank's obligation to make Advances, or
subject such Bank to, or cause the termination or reduction of a previously
granted exemption with respect to, any tax, levy, impost, deduction, charge or
withholding with respect to the Advances, the Notes or such Bank's obligation to
make Advances or change the basis of taxation of payment to such Bank of the
principal of or interest on the Advances or any other amounts under this
Agreement (except for a change in the rate of tax on the overall net income of
such Bank imposed by the jurisdiction in which any such Bank's principal
executive office or the lending office is located), and the result of any of the
foregoing events is to increase the cost to a Bank of agreeing to make or
making, funding, or maintaining the Advances, or to reduce the amount of any
sums received or receivable by any Bank under this Agreement or the Notes, then,
the Borrower shall from time to time, upon demand by the applicable Bank, pay
such additional amounts as will compensate such Bank for such increased cost or
reduced amount. A certificate of such Bank, submitted to the Borrower and the
Administrative Agent, setting forth the amounts of such increased cost or
reduced amount and the additional amounts to be paid to such Bank under this
Section shall be conclusive. After such Bank notifies the Borrower of any
increased cost pursuant to this Section 1.06, the Borrower may upon at least
five Business Days' written notice to such Bank (with a copy to the
Administrative Agent) prepay in full or in part any Advance then outstanding and
affected by such increased costs, provided the Borrower shall comply with the
prepayment provisions of Section 2.02(b) and reimburse such Bank for all such
increased costs incurred by such Bank and pay to all Banks any amounts due
pursuant to Section 9.04(b).
 
Section 1.07  Evidence of Debt. The indebtedness of the Borrower to each Bank
resulting from all Advances made from time to time by such Bank and interest
thereon shall be evidenced by a promissory note of the Borrower, in
substantially the form of Exhibit A hereto (each a "Note" and collectively the
"Notes"), payable to the order of such Bank, in the principal amount of such
Bank's Revolving Credit Commitment delivered to such Bank pursuant to
Article III.
 
Section 1.08  Use of Proceeds. The proceeds of the Advances will be used solely
for the purposes of: (a) financing the normal operations of the Borrower and its
Subsidiaries as such operations exist as of the date hereof, (b) reimbursing the
Banks for drawings under Letters of Credit and (c) financing the purchase by the
Borrower of (i) fractional shares of its common stock in connection with a
reverse stock split resulting from an amendment to its Amended and Restated
Certificate of Incorporation, and (ii) the subsequent offer to purchase whole
shares from unaffiliated shareholders; provided that such amendment is effective
and the offers to make such purchases are made on or before December 31, 2003,
and that on the effective dates of the respective purchases of such fractional
shares and whole shares of common stock, the shares so purchased shall be
cancelled and no longer outstanding. Any Advances received by the Borrower when
the aggregate amount of the then outstanding Advances and Credit Liabilities
exceeds the Parent Borrowing Base shall be utilized so that each Guarantor shall
directly benefit from the amount of such excess Advances by an amount reasonably
equivalent to the Borrowing Base valuation of such Guarantor's personal property
Collateral.
 
11

--------------------------------------------------------------------------------


Section 1.09  Letters of Credit. The Borrower may utilize the Revolving Credit
Commitments by requesting that Rabobank issue, and Rabobank, subject to the
terms and conditions of this Agreement, shall issue, one or more letters of
credit for the account of the Borrower from time to time from the date hereof,
to but excluding the Termination Date; provided, however, that after calculation
of the participation interests of each Bank in such Letters of Credit in
accordance with this Section 1.09:
 
(a)  The aggregate amount of outstanding Credit Liabilities shall not at any
time exceed Three Million Dollars ($3,000,000); and 
 
(b)  The aggregate amount of all Advances and Credit Liabilities outstanding
hereunder shall never exceed the lesser of the Borrowing Base or the Revolving
Credit Commitments. 
 
At the time of issuance of each Letter of Credit, Rabobank shall be deemed,
without further action by any party hereto, to have sold to each other Bank, and
each other Bank shall be deemed, without further action by any party hereto, to
have purchased from Rabobank, a participation in such Letter of Credit to the
extent of their pro rata portion (determined based on the Revolving Credit
Commitments) of such Letter of Credit and the related Credit Liabilities.
 
Section 1.10  Procedure for Issuing Letters of Credit. Rabobank shall issue a
Letter of Credit no later than five (5) Business Days after (a) the Borrower
delivers to the Administrative Agent written notice requesting the issuance of a
Letter of Credit which shall describe the proposed terms of such Letter of
Credit and the transactions proposed to be supported thereby and shall certify
to the Banks that the representations and warranties contained in Article IV
shall be true and correct and that no Event of Default nor any event that with
the giving of notice or passage of time, or both, would be an Event of Default
shall have occurred and shall be continuing and (b) Rabobank receives such other
information and documentation as Rabobank may request. Rabobank at its option
may accept telephonic requests for a Letter of Credit, provided that such
acceptance shall not constitute a waiver of Rabobank's right to require delivery
of written notice in connection with subsequent Letters of Credit. Upon receipt
of such notice, the Administrative Agent shall notify each other Bank of the
face amount and expiry date of such Letter of Credit of such Bank's pro rata
portion (determined based on the Revolving Credit Commitments) of the amount of
the proposed Letter of Credit. Each Letter of Credit shall have an expiration
date on or prior to the Termination Date, shall be payable in United States
dollars, must support a transaction that is entered into in the ordinary course
of Borrower's or one of the Guarantor's business, must be satisfactory in form
and substance to Rabobank and shall be issued pursuant to an Application for
Letter of Credit and such other documentation and agreements as Rabobank may
require. Notwithstanding anything in any Application for Letter of Credit or in
any such other documentation and agreements to the contrary, each Letter of
Credit and all such documentation and agreements shall be subject to the Uniform
Customs and Practice for Documentary Credits of the International Chamber of
Commerce Publication No. 500 and to the extent not inconsistent therewith the
laws of the State of New York. In the event that there is any conflict between
the provisions of the other Loan Documents and the provisions of any Application
for Letter of Credit or any other documentation or agreements executed in
connection with the issuance of any Letter of Credit, whether now or hereafter
executed, the provision of the other Loan Documents shall govern and control. 
 
Section 1.11  Reimbursement. Upon receipt by Rabobank of any drawing under a
Letter of Credit, Rabobank shall promptly notify the other Banks and the
Borrower as to the payment date for such drawing and the amount to be paid as a
result of the drawing. Notwithstanding anything contained in any Application for
Letter of Credit to the contrary, the Borrower agrees to do one of the following
not later than 11:00 A.M. (New York City time) on the payment date:
 
12

--------------------------------------------------------------------------------


(a)  make available to the Administrative Agent the amount to be paid as a
result of the drawing on the Letter of Credit at the Administrative Agent's
Principal Office, in immediately available funds, or
 
(b)  request an Advance pursuant to Section 1.02 hereof to make the payment
required by Section 1.11(a) hereof.
 
If the Borrower has not provided the Administrative Agent as of the date and
time specified above with immediately available funds in the amount to be paid
as a result of the drawing on a Letter of Credit, or has not requested an
Advance as provided above, each Bank shall make, and the Borrower shall accept,
an Advance on the date of such drawing in the amount equal to such Bank's pro
rata portion (determined based on the Revolving Credit Commitments) of the
amount to be paid a result of the drawing under the Letter of Credit
notwithstanding the fact that the Advances may cause the credit limit as set
forth herein to be exceeded, or that the conditions set forth in Section 3.02
have not been satisfied, but without impairing the obligations of the Borrower
under Subsection 2.02(a); provided, however, that such Advances may be applied
by the Banks directly to the amount to be paid as a result of the drawing under
the Letter of Credit.


Section 1.12  Letter of Credit Fees. The Borrower agrees to pay the
Administrative Agent, for the account of the Banks, in immediately available
funds a fee for the issuance and maintenance of a Letter of Credit (each Bank to
be entitled to its pro rata portion thereof determined based on the Revolving
Credit Commitments) which shall be computed based on the average amount of the
Credit Liabilities outstanding for the applicable Payment Period (hereinafter
defined) at a rate equal to the Applicable Margin per annum, based on a 360 day
year and the actual number of days to elapse, and shall be payable on the last
day of each calendar quarter and on the Termination Date, commencing on the
first such date after the issuance of the initial Letter of Credit. The term
"Payment Period" as used in this Section 1.12 means initially the period from
and including the date that the initial Letter of Credit is issued to but
excluding the date on which such initial quarterly fee is to be paid hereunder
and thereafter means each period of time from and including the last day of the
preceding calendar quarter to but excluding the date on which the quarterly fee
in question is to be paid.
 
Article II.
 
Terms of Payments
 
Section 2.01  Repayment. The Borrower shall pay to the Administrative Agent at
the Principal Office for the account of the Banks the aggregate unpaid principal
amount of all Advances on the Termination Date in accordance with the terms of
the Notes and this Agreement.
 
Section 2.02  Prepayments.
 
(a)  Mandatory. If at any time the aggregate principal amount of Advances and
Credit Liabilities at such time outstanding shall exceed the Borrowing Base at
such time, the Borrower shall immediately pay to the Administrative Agent at the
Principal Office, for the account of the Banks, the amount of the excess along
with any amounts due under Section 9.04(b) as a result thereof. After all
amounts outstanding under the Notes have been paid, or if no such amounts are
outstanding, such prepayment shall be paid to the Administrative Agent to be
held by the Administrative Agent for the benefit of itself and each Bank as
additional collateral, pursuant to such documentation and agreements as the
Banks may request, to secure or pay the Credit Liabilities outstanding, if any.
 
13

--------------------------------------------------------------------------------


(b)  Optional. The Borrower may, upon at least one Business Day notice to the
Administrative Agent, prepay any Advance on the last day of any Interest Period
for such Advance in whole or in part with (i) accrued interest to the date of
such prepayment on the amount so prepaid and (ii) all amounts due pursuant to
Section 9.04(b) as a result of such prepayment, provided, that each such
prepayment shall be in a principal amount not less than $500,000.
 
Section 2.03  Payments and Computations.
 
(a)  The Borrower shall make each payment of principal, interest and other
amounts due hereunder and under the Notes to the Administrative Agent at the
Principal Office for the account of each Bank's Applicable Lending Office not
later than 12:00 Noon (New York City time) on the day when due in lawful money
of the United States of America (each such payment made after such time on such
due date to be deemed to have been made on the next succeeding Business Day).
The Borrower shall, at the time of making each such payment, specify to the
Administrative Agent the sums payable by the Borrower under this Agreement and
the other Loan Documents to which such payment is to be applied (and in the
event that the Borrower fails to so specify, or if an Event of Default has
occurred and is continuing, the Administrative Agent may apply such payment to
the Obligations in such order and manner as it may elect in its sole discretion,
subject to Section 2.04 hereof). Each payment received by the Administrative
Agent under this Agreement or any other Loan Document for the account of a Bank
shall be paid promptly to such Bank in immediately available funds, for the
account of such Bank's Applicable Lending Office; provided, that if such payment
is received by the Administrative Agent (i) on or before Noon (New York City
time) then such payment shall be paid to such Bank by 3:00 p.m. (New York City
time) on the day such payment is received by the Administrative Agent and (ii)
after Noon (New York City time) then such payment shall be paid to such Bank on
the Business Day following the day on which such payment was received by the
Administrative Agent. The Applicable Lending Office for (i) Rabobank is at the
office of Rabobank at 245 Park Avenue, 36th Floor, New York, New York
10167-0062, (ii) First South is at the office of First South at 713 South Pear
Orchard Road, Suite 102, Ridgeland, Mississippi 39157 and at P. O. Box 1770,
Ridgeland, Mississippi 39158-1770, and (iii) Harris is at the office of Harris
at 111 West Monroe Street, Chicago, Illinois 60603.
 
(b)  All computations of interest and fees hereunder and under the Notes shall
be made on the basis of a year of 360 days, in each case for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest or fees is payable. Each determination by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes.
 
(c)  Whenever any payment to be made hereunder or under the Notes shall be
stated to be due, or whenever the last day of any Interest Period would
otherwise occur, on a day other than a Business Day, such payment shall be made,
and the last day of such Interest Period shall occur, on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest and fees, as the case may be.
 
Section 2.04  Pro Rata Treatment. Except to the extent otherwise provided herein
or in the Intercreditor Agreement: (a) each Advance shall be made by the Banks
under Section 1.01, each payment of commitment fee under Section 1.03 and letter
of credit fees under Section 1.12 shall be made for the account of the Banks,
and each termination or reduction of the Revolving Credit Commitments under
Section 1.04 shall be applied to the Revolving Credit Commitments of the Banks
according to such Bank's pro rata portion thereof (calculated based on the
Revolving Credit Commitments); and (b) each payment and prepayment of principal
of or interest on Advances by the Borrower shall be made to the Administrative
Agent for the account of the Banks according to each Bank's pro rata portion
thereof calculated based on the principal amounts of the Advances then
outstanding. Proceeds of Collateral and recoveries under the Amended Guaranty
Agreement shall be shared as provided in the Intercreditor Agreement.
 
14

--------------------------------------------------------------------------------


Section 2.05  Sharing of Payments, etc. If a Bank shall obtain payment of any
principal of or interest on any of the Obligations due to such Bank hereunder
through the exercise of any right of set-off, banker's lien, counterclaim or
similar right, or otherwise (other than from the Administrative Agent as herein
provided), it shall promptly purchase from the other Banks participations in the
Obligations held by the other Banks in such amounts, and make such adjustments
from time to time as shall be equitable to the end that all the Banks shall hold
their pro rata portion (calculated based on the Revolving Credit Commitments) in
the unpaid principal and interest of the Obligations. To such end, all of the
Banks shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if all or any portion of such payment is
thereafter rescinded or must otherwise be restored. The Borrower agrees, to the
fullest extent it may effectively do so under applicable law, that any Bank so
purchasing a participation in the Obligations by the other Banks may exercise
all rights of set-off, banker's lien, counterclaim, or similar rights with
respect to such participation as fully as if such Bank were a direct holder of
Obligations to the Borrower in the amount of such participation. Nothing
contained herein shall require any Bank to exercise any such right or shall
affect the right of any Bank to exercise, and retain the benefits of exercising,
any such right with respect to any other indebtedness or obligation of the
Borrower.
 
Section 2.06  Non-Receipt of Funds by the Administrative Agent. Unless the
Administrative Agent shall have been notified by a Bank or the Borrower (the
"Payor") prior to the date on which such Bank is to make payment to the
Administrative Agent of the proceeds of an Advance or draw under a letters of
credit to be made by it hereunder or the Borrower is to make a payment to the
Administrative Agent for the account of one or more of the Banks, as the case
may be (such payment being herein called the "Required Payment"), which notice
shall be effective upon receipt, that the Payor does not intend to make the
Required Payment to the Administrative Agent, the Administrative Agent may
assume that the Required Payment has been made and may, in reliance upon such
assumption (but shall not be required to), make the amount thereof available to
the intended recipient on such date and, if the Payor has not in fact made the
Required Payment to the Administrative Agent, the recipient of such payment
shall, on demand, pay to the Administrative Agent the amount made available to
it together with interest thereon in respect of the period commencing on the
date such amount was so made available by the Administrative Agent until the
date the Administrative Agent recovers such amount at a rate per annum equal to,
with respect to any Bank, the 30 day Term Federal Funds Rate and with respect to
the Borrower, at the 30 day Term Federal Funds Rate plus 3.00% and (b) the
Administrative Agent shall be entitled to offset against any and all sums to be
paid to such recipient, the amount calculated in accordance with the foregoing
clause (a).
 
Article III.
 
Conditions Precedent
 
Section 3.01  Conditions Precedent to the Initial Advance. The obligation of
each Bank to make its initial Advance hereunder (excluding the Existing
Advances) are subject to the condition precedent that the Banks shall have
received on or before the date of such initial Advance the following, each dated
such day, in form and substance satisfactory to the Banks:
 
(a)  The Notes.
 
(b)  A Modification of Mortgage, Deed of Trust, Future Advance Deed of Trust,
Security Agreement, Assignment of Rents and Financing Statement dated as of the
date hereof duly executed by the Borrower, Cal-Maine Farms, Inc., and Rabobank
to be filed in Franklin County, North Carolina in the form attached hereto as
Exhibit D.
 
15

--------------------------------------------------------------------------------


(c)  A Modification of Mortgage, Deed of Trust, Future Advance Deed of Trust,
Security Agreement, Assignment of Rents and Financing Statement dated as of the
date hereof duly executed by the Borrower and Rabobank to be filed in Hinds
County, Mississippi in the form attached hereto as Exhibit E.
 
(d)  Such other duly executed amendments to the Collateral Documents and
endorsements to title insurance policies relating thereto as the Administrative
Agent may request to ensure the continued validity thereof after giving effect
to the extension of the Termination Date and other amendments contemplated
hereby.
 
(e)  Evidence that all other actions as may be necessary or, in the opinion of
the Administrative Agent, desirable to perfect and protect the security interest
and liens created by the Consolidated Security Agreement and Mortgages have been
taken.
 
(f)  An amendment to and waiver of the defaults arising under (i) the Dairy
Facility Reimbursement Agreement, duly executed by the Borrower and Rabobank and
(ii) the Harris Term Agreement, duly executed by the Borrower and Harris.
 
(g)  Certified copies of (i) resolutions of the Board of Directors of each Loan
Party evidencing approval of each Loan Document to which it is a party and the
matters contemplated thereby, and (ii) all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to each such
Loan Document.
 
(h)  A certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying the names and true signatures of the officers of such Loan Party
authorized to sign each Loan Document to which it is a party and the other
documents contemplated hereby or to be delivered by it hereunder. The Banks may
conclusively rely on each such certificate until they shall receive a further
certificate of the Secretary or an Assistant Secretary of the respective Loan
Party canceling, amending or replacing the prior certificate.
 
(i)  An amendment fee in the aggregate amount of $227,500 in consideration for
each Bank's agreement to amend and restate the Existing Credit Agreement and
waive the Existing Defaults (the Administrative Agent agreeing to pay each Bank
its pro rata portion thereof, calculated based on the Revolving Credit
Commitments).
 
(j)  Evidence that the Required Holders (as defined in the Note Agreement) have
 
(i)  waived the Borrower's defaults under subsections 7.1(a) and (e) of the Note
Agreement in accordance with Section 9.1 of the Note Agreement; and
 
(ii)  consented to the amendment to the definitions of the terms "Borrowing
Base" and "Eligible Receivable" as amended by this Agreement (by execution of
the consent attached hereto).
 
(k)  Such documentation as the Administrative Agent may request to evidence the
joinder of South Texas Applicators, Inc. and Southern Equipment Distributors,
Inc. to the Amended Guaranty Agreement and the Consolidated Security Agreement,
each as a guarantor and debtor, respectively, thereunder.
 
(l)  A favorable opinion of counsel for the Borrower and the Guarantors, in form
and substance acceptable to the Banks and addressing such matters as the Banks
may reasonably request.
 
16

--------------------------------------------------------------------------------


Section 3.02  Conditions Precedent to All Advances. The obligation of each Bank
to make any Advance (including the initial Advance) shall be subject to the
further conditions precedent that, on the date of such Advance both immediately
before and immediately after given effect thereto:
 
(a)  The following statements shall be true and the acceptance by the Borrower
of the proceeds of such Advance shall constitute a representation and warranty
by each Loan Party (as to each Loan Document to which it is a party), that:
 
(i)  The representations and warranties contained in Section 4.01 of this
Agreement and contained in each other Loan Document are correct on and as of the
date of such Advance as though made on and as of such date;
 
(ii)  No event has occurred and is continuing, or would result from such
Advance, which constitutes an Event of Default or would constitute an Event of
Default but for the requirement that notice be given or time elapse or both;
 
(iii)  The aggregate principal amount of Advances and Credit Liabilities
outstanding, after giving effect to such Advance, does not exceed the lesser of
the Borrowing Base or the Revolving Credit Commitments;
 
(b)  The Administrative Agent shall have received such other approvals, opinions
or documents as it or any Bank may reasonably request.
 
Article IV.
 
Representations and Warranties
 
Section 4.01  Representations and Warranties of the Borrower. The Borrower
represents and warrants to the Administrative Agent and the Banks as follows:
 
(a)  The Borrower is a corporation duly incorporated, validly existing and in
good standing under the laws of the state of Delaware and is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
where the nature of its business requires it to be so qualified.
 
(b)  The execution, delivery and performance by the Borrower of each Loan
Document to which it is or will be a party are within the Borrower's corporate
powers, have been duly authorized by all necessary corporate action, do not
contravene (i) the Borrower's charter or bylaws or (ii) any law or any
contractual restriction binding on or affecting the Borrower, and do not result
in or require the creation of any lien, security interest or other charge or
encumbrance (other than pursuant hereto) upon or with respect to any of its
properties.
 
(c)  No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Borrower of any Loan Document to
which it is or will be a party.
 
(d)  This Agreement is and the Notes and each other Loan Document to which the
Borrower is or will be a party when delivered hereunder will be, legal, valid
and binding obligations of the Borrower enforceable against the Borrower in
accordance with their respective terms.
 
(e)  The consolidated balance sheet of the Borrower and its Subsidiaries on or
about June 2, 2001, and the related consolidated and consolidating statements of
income and retained earnings of the Borrower and its Subsidiaries for the Fiscal
Year then ended, certified by independent public accountants, and the
consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries on or about December 1, 2001, and the related consolidated and
consolidating statements of income and retained earnings of the Borrower and its
Subsidiaries for the six month period then ended, copies of each of which have
been furnished to the Administrative Agent and the Banks, fairly present the
financial condition of the Borrower and its Subsidiaries as at such date and the
results of the operations of the Borrower and its Subsidiaries for the period
ended on the dates reflected therein, all in accordance with generally accepted
accounting principles consistently applied, and since June 2, 2001, there has
been no material adverse change in such condition or operations other than as
set forth in the December 1, 2001 reports provided to the Banks.
 
17

--------------------------------------------------------------------------------


(f)  The Borrower and each Subsidiary have filed all tax returns (Federal, State
and local) required to be filed and paid all taxes shown thereon to be due,
including interest and penalties, or provided adequate reserves for payment
thereof.
 
(g)  There is no pending or threatened action or proceeding affecting the
Borrower before any court, governmental agency or arbitrator, which may
materially adversely affect the financial condition or operations of the
Borrower or any of its Subsidiaries.
 
(h)  The Guarantors are the only Subsidiaries of, and are wholly-owned by, the
Borrower except: (i) CM Partnership whose 99% limited partnership interest is
owned by Cal-Maine Farms, Inc. and whose 1% general partnership is owned by
Borrower; (ii) CMF of Kansas whose is owned 99% by Borrower and 1% by Cal-Maine
Farms, Inc.; (iii) as of October 13, 2005, Borrower owns 51% of Hillandale, LLC
and Hillandale, LLC is not a Guarantor and (iv) as of October 13, 2005, Borrower
owns approximately 71% of American Egg Products LLC and American Egg Products
LLC is not a Guarantor.
 
(i)  Following application of the proceeds of each Advance, not more than 25
percent of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Sections 5.02(e) or 5.02(f) or subject to any restriction contained in any
agreement or instrument, between the Borrower or any of its Subsidiaries and any
Bank or any affiliate of any Bank relating to Debt and within the scope of
Section 6.01(d), will be margin stock (within the meaning of Regulation U issued
by the Board of Governors of the Federal Reserve System).
 
(j)  The Fiscal Year for the Borrower and its Subsidiaries is the 52 or 53 week
period, as the case may be, beginning on the date which is one day after the
date of the preceding Fiscal Year end, and ending on the Saturday closest to
May 31.
 
(k)  As of October 13, 2005, neither Borrower nor any Pledgor maintains any
commodity futures margin accounts.
 
(l)  The present fair salable value of the Assets of the Borrower and each
Pledgor is greater than the amount that will be required to pay its probable
liability for its existing Debts as they become absolute and matured. For the
purposes of this clause (l), "Assets" means any property of the party in
question not exempt from liability for its Debts, and "Debts" means any legal
liability, including the liability under the Loan Documents, whether matured or
unmatured, liquidated or unliquidated, absolute, fixed or contingent. Neither
the Borrower nor any Pledgor intends to, or believes that it will, incur Debts
beyond its ability to pay as they mature.
 
(m)  Neither the Borrower nor any Pledgor is "insolvent" (as defined in
11 U.S.C. 101(32)). Neither the Borrower nor any Pledgor is engaged, nor does it
intend to engage, in any business or transaction for which its property,
excluding an amount equal to the Obligations, is an unreasonably small capital.
Neither the Borrower nor any Pledgor intends through the transactions
contemplated by the Loan Documents to hinder, delay, or defraud either present
or future creditors.
 
18

--------------------------------------------------------------------------------


(n)  Cal-Maine Farms, Inc. owns and will operate the pullet growing, egg
production, and processing facility located near Edwards, Mississippi and the
egg production and processing facility located near Greensburg, Louisiana
(together the "New Locations").
 
(o)  Upon the dissolution of Cal-Maine Egg Products, Inc., all assets of
Cal-Maine Egg Products, Inc. were transferred to the Borrower. Borrower hereby
acknowledges and agrees that such assets were transferred subject to the liens
and security interests granted to the Agent which liens and security interests
continue therein under the terms of the Consolidated Security Agreement. The
assets of Cal-Maine Egg Products, Inc. transferred to Borrower are located at
one or more of the Borrower's locations disclosed pursuant to the Consolidated
Security Agreement.
 
Article V.
 
Covenants of the Borrower
 
Section 5.01  Affirmative Covenants. So long as the Obligations or any part
thereof are outstanding or any Bank shall have any Revolving Credit Commitment
hereunder, the Borrower will, unless the Banks shall otherwise consent in
writing:
 
(a)  Compliance with Laws, etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, paying before the
same become delinquent all taxes, assessments and governmental charges imposed
upon it or upon any of its property except to the extent contested in good
faith.
 
(b)  Payment of Taxes, etc. Pay and discharge, and cause each Subsidiary to pay
and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property, and (ii) all lawful claims which, if unpaid, might by law become a
lien upon its property; provided, however, that neither the Borrower nor any
Subsidiary shall be required to pay or discharge any such tax, assessment,
charge or claim which is being contested in good faith and by proper
proceedings.
 
(c)  Preservation of Corporate Existence, etc. Preserve and maintain, and except
as permitted by Section 5.02(e), cause each Subsidiary to preserve and maintain,
its corporate existence, rights (charter and statutory) and franchises.
 
(d)  Keeping of Books. Keep, and cause each Subsidiary to keep, proper books of
record and account, in which full and correct entries shall be made of all
financial transactions and the assets and business of the Borrower and each
Subsidiary in accordance with generally accepted accounting principles
consistently applied.
 
(e)  Visitation Rights. At any reasonable time and from time to time, permit the
Administrative Agent and each Bank or any agents or representatives thereof, to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, the Borrower and any of its Subsidiaries, and
to discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with any of their respective officers or directors.
 
19

--------------------------------------------------------------------------------


(f)  Maintenance of Properties, etc. Maintain and preserve, and cause each
Subsidiary to maintain and preserve, all of its properties which are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted.
 
(g)  Maintenance of Insurance. Maintain, and cause each Subsidiary to maintain,
insurance with responsible and reputable insurance companies or associations in
such amounts and covering such risks as is usually carried by companies engaged
in similar businesses in the same general areas in which the Borrower or such
Subsidiary operates.
 
(h)  Working Capital. Borrower will maintain a ratio of consolidated current
assets to consolidated current liabilities (excluding current deferred income
taxes) of the Borrower and its Subsidiaries of not less than 1.25 to 1.
Consolidated current liabilities shall include the current portion of the
indebtedness incurred pursuant to this Agreement, the Dairy Facility
Reimbursement Agreement and the Note Agreement.
 
(i)  Tangible Net Worth. Maintain an excess of consolidated total tangible
assets over consolidated total liabilities of the Borrower and the Subsidiaries
in an amount not less than the amount set forth below at all times during the
applicable periods set forth below:
 
(i)  from and including March 1, 2003 and through August 31, 2003, Fifty-Five
Million Dollars ($55,000,000);
 
(ii)  from and including September 1, 2003 and through February 27, 2004,
Fifty-Three Million Dollars ($53,000,000); and
 
(iii)  from and including February 28, 2004 and at all times thereafter, (A)
Ninety Million Dollars ($90,000,000) plus (B) forty five percent (45%) of
Borrower's cumulative net income determined on a consolidated basis in
accordance with GAAP for each Fiscal Year to have completely elapsed as of the
date of determination, commencing with the Fiscal Year ending May 28, 2005.
 
(j)  Total Funded Debt to Total Capitalization. Not at any time permit the ratio
of Total Funded Debt to Total Capitalization to exceed: (i) 70%, during the
period beginning on March 2, 2003 and continuing through February 27, 2004 and
(ii) 55%, during the period from and including February 28, 2004 and at all
times thereafter. As used in this covenant the following terms have the
following meanings:
 
"Consolidated Tangible Net Worth" means, as of any date of determination, the
sum of the capital stock (including nonredeemable preferred stock but
subtracting treasury stock) and additional paid-in capital plus retained
earnings (or minus accumulated deficit) of the Borrower and the Subsidiaries, on
a consolidated basis determined in conformity with GAAP, minus intangible assets
such as organization costs and franchise costs, intangible assets recorded in
accordance with Financial Accounting Standards No. E7, deferred debits not
relating to future tax benefits and all good will, trade names, trademarks,
patents and other like intangibles.
 
"Contingent Liabilities" means any agreement, undertaking or arrangement by
which any Person (i) guarantees, endorses or otherwise becomes or is
contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) the debt,
obligation or other liability of any other Person (other than by endorsements of
instruments in the course of collection), or (ii) guarantees the payment of
dividends or other distributions upon the shares of any other Person, or
(iii) undertakes or agrees (contingently or otherwise) (a) to purchase,
repurchase, or otherwise acquire any Debt, obligation or liability or any
security therefor, or (b) to provide funds for the payment or discharge thereof
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise), or (c) to make payment other than for values received, or (d) to
maintain solvency, assets, level of income, or other financial condition. The
amount of any Person's obligation under any Contingent Liability shall (subject
to any limitation set forth therein) be deemed to be the outstanding principal
amount of the debt, obligation or other liability guaranteed or supported
thereby.
 
20

--------------------------------------------------------------------------------


"Debt" of any Person means: (i) all obligations of such Person for borrowed
money and all obligations evidenced by bonds, debentures, notes, acceptances or
other similar instruments; (ii) all obligations relative to the face amount of
all letters of credit, if drawn, and banker's acceptances issued for the account
of such Person; (iii) all obligations as lessee under leases which have been or
should be, in accordance with GAAP, recorded as capitalized lease liabilities;
(iv) all obligations of such Person to pay the deferred purchase price of
property or services (other than accounts payable arising in the ordinary course
of business payable on terms customary in the trade), (v) indebtedness secured
by a Lien on property owned or being purchased by such Person whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; (vi) all Contingent Liabilities of such Person in respect of any Debt
of any Person, and (vii) any hedging obligations, if and to the extent such
obligations must appear as a liability upon a balance sheet of such Person
prepared in accordance with GAAP, consistently applied.
 
"Funded Debt" of any Person means all Debt that matures more than one year from
the date of determination or matures within one year from such date but is
renewable or extendable, at the option of the debtor, to a date more than one
year from such date or arises under a committed revolving credit or similar
agreement that obligates the lender to extend credit during a period of more
than one year from such date (in each case including amounts of Funded Debt
required to be paid or prepaid within one year from the date of determination).
 
"GAAP" means United States generally accepted accounting principles (including
principles of consolidation), in effect from time to time.
 
"Lien" means any security interest, whether or not filed, recorded or perfected
under applicable law, mortgage, deed of trust, charge, pledge, hypothecation,
collateral assignment, deposit arrangement, encumbrance, lien (statutory or
other), conditional sales or other title retention agreement, any lease, whether
or not filed, recorded or perfected under applicable law, and the filing of any
financial statement under the Uniform Commercial Code or comparable law of any
jurisdiction.
 
21

--------------------------------------------------------------------------------


"Person" means any individual, sole proprietorship, joint venture, partnership,
limited liability company, association, unincorporated organization, joint-stock
company or association, trust, corporation, entity, institution or government
body.
 
"Total Capitalization" means, as of any date of determination, the sum of
(i) Consolidated Tangible Net Worth plus (ii) Total Funded Debt.
 
"Total Funded Debt" means, as of any date of determination, the sum of all
Funded Debt for the Borrower and the Subsidiaries on a consolidated basis.
 
(k)  Cash Flow Coverage Ratio. As of the end of each Fiscal Quarter set forth in
the table below, maintain a ratio of Operating Cash Flow to Fixed Charges of not
less than the ratio set forth in the table below opposite the applicable Fiscal
Quarter:
 
Fiscal Quarter ending on or about
Ratio
December 1, 2001
0.95 to 1.00
March 2, 2002
0.78 to 1.00
June 1, 2002
0.75 to 1.00
August 31, 2002
0.85 to 1.00
November 30, 2002
0.90 to 1.00
March 1, 2003
1.15 to 1.00
May 31, 2003 and each Fiscal Quarter ending thereafter
1.25 to 1.00



As used herein, the following terms shall have the following meanings:
 
"Fixed Charges" means, as of any date of determination, the sum of the following
for the Borrower and the Subsidiaries (calculated without duplication on a
consolidated basis) for the completed four quarter period immediately proceeding
the date of determination or with respect to clause (ii) below, as of the date
of determination: (i) all cash interest paid or payable for such period;
(ii) the current maturities of long term Debt as carried on the Borrower's
consolidated balance sheet as of the date of determination (including payments
made under capital leases); (iii) all cash dividends paid on the capital stock
of Borrower for such period; and (iv) all cash paid for the repurchase of the
capital stock of Borrower pursuant to Section 5.02(b)(ii) for such period.
 
22

--------------------------------------------------------------------------------


"Operating Cash Flow" means, as of any date of determination, the sum of (A)
plus (B), with
 
(A) equal to the quotient obtained by dividing by 3 the sum of (i) the net
income of Borrower and the Subsidiaries determined on a consolidated basis for
the completed twelve quarter period immediately proceeding the date of
determination plus (ii), to the extent deducted in determining net income, all
cash franchise and income taxes paid or payable by Borrower and the Subsidiaries
during the completed twelve quarter period immediately proceeding the date of
determination and with
 
(B) equal to the sum of, but without duplication and only in each case to the
extent deducted in determining net income, (i) depreciation and amortization
expenses for the completed four quarter period immediately preceding the date of
determination; plus (ii) all cash interest paid or payable by Borrower and the
Subsidiaries for the completed fourth quarter period immediately proceeding the
date of determination.
 
For purposes of this definition of Operating Cash Flow and the definition of the
term "EBITDA" (which is set out in the definition of the term "Debt to EBITDA
Ratio"), net income of Borrower and the Subsidiaries shall be calculated to
exclude minority interests in Subsidiary earnings and the income of any
Subsidiary to the extent the payment of such income in the form of a
distribution or repayment of any Debt to the Borrower or a Subsidiary is not
permitted, whether on account of any charter or by-law restriction, any
agreement, instrument, deed or lease or any law, statute, judgment, decree or
governmental order, rule or regulation applicable to such Subsidiary.
 
(l)  Reporting Requirements. Furnish to each Bank: (i) as soon as possible and
in any event within five days after the occurrence of each Event of Default or
each event which, with the giving of notice or lapse of time, or both, would
constitute an Event of Default, continuing on the date of such statement, a
statement of the chief financial officer of the Borrower setting forth details
of such Event of Default or event and the action which the Borrower proposes to
take with respect thereto; (ii) as soon as available and in any event within 30
days after the end of each of the first eleven calendar months of each Fiscal
Year of the Borrower, consolidated and consolidating balance sheets of the
Borrower and its Subsidiaries as of the end of such month and consolidated
statements of income and retained earnings of the Borrower and its Subsidiaries
for the period commencing at the end of the previous Fiscal Year and ending with
the end of such month, certified by the chief financial officer of the Borrower;
(iii) as soon as available and in any event within 90 days after the end of each
Fiscal Year of the Borrower, a copy of the annual report for such year for the
Borrower and its Subsidiaries, including therein consolidated and consolidating
balance sheets of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and consolidated and consolidating statements of income and retained
earnings and of source and applications of funds of the Borrower and its
Subsidiaries for such Fiscal Year certified in a manner acceptable to the Banks
by independent public accountants acceptable to the Banks; (iv) each regular and
other material report, registration, or prospectus filed by the Borrower with
the Securities and Exchange Commission or any national securities exchange;
(v) on or before the last Business Day of each calendar month, a Borrowing Base
Certificate dated as of the last day of the next preceding calendar month;
(vi) accompanying each financial statement delivered hereunder as of the end of
any Fiscal Year or as of the end of any month that corresponds with the end of
any quarter in any Fiscal Year, a properly completed and executed compliance
certificate in substantially the form of Exhibit C hereto; and (vii) such other
information respecting the business, properties, condition or operations,
financial or otherwise, of the Borrower as any Bank may from time to time
reasonably request.
 
23

--------------------------------------------------------------------------------


(m)  Post Closing Items. The Borrower will deliver to each Bank, in form and
substance satisfactory to the Banks, on or before March 22, 2002, evidence that
the Required Holders (as defined in the Note Agreement) have amended the terms
of the Note Agreement in a manner consistent with the Borrower's request and in
a manner acceptable to the Banks. 
 
Section 5.02  Negative Covenants. So long as the Obligations or any part thereof
are outstanding or any Bank shall have any Revolving Credit Commitment
hereunder, the Borrower will not, without the written consent of the Banks:
 
(a)  Guaranteed Indebtedness. Create, incur, assume or suffer to exist, or
permit any Subsidiary to create, incur, assume or suffer to exist, any
Contingent Liabilities in respect of any Debt of any other Person except:
(i) pursuant to the Amended Guaranty Agreement; (ii) by reason of endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; (iii) for a guaranty executed by Borrower
guaranteeing the Debt of Delta Egg Farm LLC, provided the liability under such
guaranty does not exceed $10,800,000 in the aggregate at any time, (iv) for a
guaranty executed by the Borrower guaranteeing the obligations for borrowed
money of Hillandale, LLC, provided the liability under such guaranty does not
exceed at any time the aggregate principal amount of $2,000,000 and (v) for the
obligations of the Borrower as a guarantor or a co-borrower in respect of the
Hillandale Term Loan.
 
(b)  Dividends, etc. Declare or pay any dividends, purchase, or otherwise
acquire for value any of its capital stock now or hereafter outstanding, or make
any distribution of assets to its stockholders as such, or permit any of its
Subsidiaries to purchase or otherwise acquire for value any stock of the
Borrower; provided that the Borrower may:
 
(i)  as long as no Event of Default nor any event that with the giving of notice
or lapse of time or both would be an Event of Default exists or would result,
declare and pay quarterly dividends on its common stock in an aggregate amount
not to exceed $500,000 per calendar quarter; and
 
(ii)  repurchase shares of its common stock as long as: (A) no Event of Default
nor any event that with the giving of notice or lapse of time or both would be
an Event of Default exists or would result and (B) the aggregate amount paid in
any Fiscal Year to repurchase such shares shall not exceed $500,000.
 
(c)  Capital Expenditures. Make, nor will it permit any Subsidiary to make, any
expenditures for fixed or capital assets (but excluding, to the extent included,
the expenditures for rolling stock and expenditures made to acquire the
membership interest in Hillandale, LLC) which would cause the aggregate of all
such expenditures made by the Borrower and its Subsidiaries in any period of
four (4) consecutive Fiscal Quarters to exceed the consolidated depreciation of
the Borrower and the Subsidiaries for such period.
 
(d)  Maintenance of Ownership of Subsidiaries. Sell or otherwise dispose of any
shares of capital stock or other ownership interests in any Subsidiary or permit
any Subsidiary to issue, sell or otherwise dispose of any shares of capital
stock or other ownership interests in any other Subsidiary, except to the
Borrower or any Subsidiary.
 
(e)  Mergers, etc. (A) The Borrower will not, and will not permit any
Subsidiary, to merge with or into or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, or acquire all or substantially all of the
assets of or the securities or other ownership interest issued by any party,
except that: (i) any Subsidiary may merge or consolidate with any Guarantor and
any Subsidiary may transfer assets to any Guarantor; (ii) the Borrower or any
Guarantor may acquire all or substantially all of the assets of or the
securities or other ownership interests issued by any party engaged in the
production and distribution of eggs; provided that upon or within thirty days of
the acquisition of all the securities or other ownership interests issued by
such a party or, if the Borrower establishes a Subsidiary to acquire all or
substantially all the assets of such a party, within thirty days of such asset
acquisition, the Borrower shall cause such party (in the case of the acquisition
of ownership interests) or, if applicable, such new Subsidiary to execute and
deliver a Subsidiary Joinder Agreement and such other documentation as the
Administrative Agent may request to cause such Subsidiary to evidence, perfect,
or otherwise implement the guaranty and pledge of collateral contemplated by the
Amended Guaranty Agreement and Consolidated Security Agreement (except that
neither Hillandale, LLC nor American Egg Products LLC shall be required to
execute and deliver a Subsidiary Joinder Agreement or otherwise implement the
guaranty and pledge of collateral contemplated by the Amended Guaranty Agreement
and Consolidated Security Agreement under the terms of this proviso); and
(iii) any Subsidiary may merge into or transfer assets to the Borrower; provided
in each case that, immediately after giving effect thereto, no event shall occur
and be continuing which constitutes an Event of Default or which with the giving
of notice or lapse of time or both would constitute an Event of Default and the
obligations arising under the Collateral Documents are complied with which
relate to the creation and perfection of the liens and security interests in
favor of the Agent in any Collateral and (B) the Borrower will not, and will not
permit any Subsidiary to, engage in any line or lines of business activity other
than the production and distribution of eggs and any other business in which
they are engaged as of June 3, 1997.
 
24

--------------------------------------------------------------------------------


(f)  Sales, etc. of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any Subsidiary to sell, lease, transfer or otherwise dispose of, any
substantial part of its assets, including (without limitation) substantially all
assets constituting the business of a division, branch or other unit operation,
except in the ordinary course of its business or in connection with a
transaction authorized by subsection (e) of this Section.
 
(g)  Fiscal Year. Change, or permit any Subsidiary to change, its Fiscal Year.
 
(h)  Investments in Delta Egg. Make or permit to remain outstanding any advance,
loan, extension of credit, or capital contribution to or investment in Delta Egg
Farm LLC or any affiliate thereof, or purchase or own any equity interests,
notes, debentures, or other securities issued by Delta Egg Farm LLC or any
affiliate thereof (each of the foregoing, an "Investment"), except the
Borrower's equity investment in Delta Egg Farm LLC as of November 30, 2001 and
the Borrower's advances, loans, and extensions of credit to Delta Egg Farm LLC
in an aggregate amount not to exceed $200,000 at any time outstanding.
 
(i)  Investments in Non-Guarantor Subsidiaries. Make or permit to remain
outstanding any advance, loan, extension of credit, or capital contribution to
or investment in Hillandale, LLC or American Egg Products LLC or any affiliate
thereof, or purchase or own any equity interests, notes, debentures, or other
securities issued by Hillandale, LLC or American Egg Products LLC (each of the
foregoing, an "Investment"), except:
 
(i)  the Borrower may acquire 100% of the membership interests in
Hillandale, LLC pursuant to the terms of that certain Agreement to Form a
Limited Liability Company, Transfer Assets Thereto, and Purchase Units of
Membership Therein dated July 28, 2005 (the "Hillandale Agreement") among
Borrower, Hillandale Farms of Florida, Inc. and Hillandale Farms, Inc. and Jack
E. Hazen, Jack E. Hazen, Jr., Homer E. Hunnicut, Jr., Orland R. Bethel and
Dorman W. Mizellas (as the same exists as of October 13, 2005 without giving
effect to any amendment or other modification thereof after October 13, 2005
unless modified with the consent of the Banks);
 
25

--------------------------------------------------------------------------------


(ii)  advances, loans and extensions of credit to Hillandale, LLC as long as:
(A) no Event of Default exists or would result therefrom; (B) the aggregate
outstanding principal amount of all such advances, loans and extensions of
credit shall never exceed $10,000,000 at any time; and (C) Hillandale, LLC's
obligations to repay such advances, loans and extensions of credit shall be
evidenced by a promissory note in form and substance acceptable to the
Administrative Agent which shall be delivered to the Agent, endorsed payable to
the order of the Agent and pledged to the Agent (for the benefit of the Banks)
to secure the Obligations; and
 
(iii)  the Borrower may acquire and own the membership interests in American Egg
Products LLC that it owns on October 13, 2005 after giving effect to the
acquisition of 51% of the membership interests in Hillandale, LLC; and
 
(iv)  advances, loans and extensions of credit to American Egg Products LLC as
long as: (A) no Event of Default exists or would result therefrom; and (B) the
aggregate outstanding principal amount of all such advances, loans and
extensions of credit shall never exceed $2,000,000 at any time.
 
(j)  Indebtedness of Hillandale, LLC. Permit Hillandale, LLC to create, incur,
assume or suffer to exist, any Debt except: (i) Debt for borrowed money owed to
the Borrower and incurred under the permissions of clause (ii) of paragraph (i)
of Section 5.02; (ii) the obligations of Hillandale, LLC as a guarantor or
co-borrower in respect of the Hillandale Term Loan; (iii) Debt for borrowed
money or incurred under capital leases as long as the aggregate outstanding
principal amount of the Debt incurred under the permissions of this clause (iii)
shall never exceed $2,000,000; and (iv) the following Debt outstanding as of
October 13, 2005:
 
Payee
Principal Amount
Farm Credit
$3,000,524
Columbia Grain
$2,000,000
Mercantile
$688,802
Jack Methvin
$100,000
Jo Ward
$309,367



(k)  Indebtedness of American Egg Products LLC. Permit American Egg Products LLC
to create, incur, assume or suffer to exist, any Debt except: (i) Debt for
borrowed money owed to the Borrower and incurred under the permissions of clause
(iv) of paragraph (i) of Section 5.02; (ii) Debt owed to Ford Motor Credit
Company in an amount equal to $6,000 incurred to finance the purchase of an
automobile; and (iii) other Debt for borrowed money or incurred under capital
leases as long as the aggregate outstanding principal amount of the Debt
incurred under the permissions of this clause (ii) shall never exceed $100,000.
 
(l)  Liens of Hillandale, LLC. Permit Hillandale, LLC to incur, create, assume,
or permit to exist any Lien upon any of its property, assets, or revenues,
whether now owned or hereafter acquired, except: (i) Liens granted to the
Administrative Agent to secure the Obligations; (ii) Liens on real estate and
the improvements, equipment and fixtures located thereon and the other assets
specifically related thereto securing the Hillandale Term Loan; (iii) Lien on
equipment and other assets specifically related thereto securing the Debt
permitted by clauses (iii) and (iv) of paragraph (j) of Section 5.02;
(iv) Encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of Parent or the Subsidiaries to use such assets
in their respective businesses, and none of which is violated in any material
respect by existing or proposed structures or land use; (v) Liens (other than
Liens relating to environmental liabilities or ERISA) for taxes, assessments, or
other governmental charges that are not delinquent or which are being contested
in good faith and for which adequate reserves have been established; (vi) Liens
of mechanics, materialmen, warehousemen, carriers, landlords, or other similar
statutory Liens securing obligations that are not yet due and are incurred in
the ordinary course of business or which are being contested in good faith and
for which adequate reserves have been established; and (vii) Liens resulting
from good faith deposits to secure payments of workmen's compensation or other
social security programs or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, and contracts (other than for
payment of Debt).
 
26

--------------------------------------------------------------------------------


(m)  Liens of American Egg Products LLC. Permit American Egg Products LLC to
incur, create, assume, or permit to exist any Lien upon any of its property,
assets, or revenues, whether now owned or hereafter acquired, except: (i) Liens
on equipment and other assets specifically related thereto securing the Debt
permitted by clauses (ii) and (iii) of paragraph (k) of Section 5.02;
(ii) Encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of Parent or the Subsidiaries to use such assets
in their respective businesses, and none of which is violated in any material
respect by existing or proposed structures or land use; (iii) Liens (other than
Liens relating to environmental liabilities or ERISA) for taxes, assessments, or
other governmental charges that are not delinquent or which are being contested
in good faith and for which adequate reserves have been established; (iv) Liens
of mechanics, materialmen, warehousemen, carriers, landlords, or other similar
statutory Liens securing obligations that are not yet due and are incurred in
the ordinary course of business or which are being contested in good faith and
for which adequate reserves have been established; and (v) Liens resulting from
good faith deposits to secure payments of workmen's compensation or other social
security programs or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, and contracts (other than for
payment of Debt).
 
(n)  Liens of Borrower. Incur, create, assume, or permit to exist any Lien upon
any right, title or interest it has in or to the following assets: (i) any
membership or other equity interest it owns in Hillandale, LLC or American Egg
Products LLC, (ii) any loan, advance or other extensions of credit it has made
to Hillandale, LLC or to American Egg Products LLC and (iii) the proceeds of the
property described in the foregoing clauses (i) and (ii) and all other property
rights and general intangibles relating to the property described in the
foregoing clauses (i) and (ii).
 
(o)  Limitation on Restrictions on Subsidiaries. Create or otherwise cause or
suffer to exist or become effective, nor permit any Subsidiary to create or
otherwise cause or suffer to exist or become effective, any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to:
(1) pay dividends or make any other distribution on any of such Subsidiary's
equity interests owned by the Borrower or any Subsidiary; (2) pay any Debt owed
to the Borrower or any other Subsidiary; (3) make loans or advances to the
Borrower or any other Subsidiary; or (4) transfer any of its property or assets
to the Borrower Parent or any other Subsidiary.
 
(p)  Affiliate Transactions. Enter into any transaction (including, without
limitation, the purchase, sale, or exchange of property or the rendering of any
service) with any Affiliate (including any Non-Guarantor Subsidiary) of the
Borrower or any Subsidiary and will not permit any Guarantor to enter into any
such transaction with any such Affiliate, except, in each case in the ordinary
course of and pursuant to the reasonable requirements of Borrower's or such
Guarantor's business and upon fair and reasonable terms no less favorable to
Borrower or such Guarantor than would be obtained in a comparable arms-length
transaction with a Person not an Affiliate of Borrower or such Guarantor.
 
Article VI.
 
Events of Default
 
Section 6.01  Events of Default. Each of the following shall be deemed an "Event
of Default":
 
(a)  The Borrower shall fail to pay when due the Obligations or any part
thereof.
 
(b)  Any representation or warranty made or deemed made by any Loan Party (or
any of its officers) under or in connection with any Loan Document shall prove
to have been incorrect in any material respect when made or deemed made.
 
(c)  Any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
and any such failure shall remain unremedied for 30 days after its occurrence.
 
(d)  The Borrower or any of its Subsidiaries shall fail to pay any Debt
(excluding the Obligations) of the Borrower or any of its Subsidiaries (as the
case may be), or any interest or premium thereon, when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other default under
any agreement or instrument relating to any such Debt, or any other event, shall
occur and shall continue after the applicable grace period, if any, specified in
such agreement or instrument, if the effect of such default or event is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof. The occurrence of an Event of Default under this clause (d)
includes, without limitation, the occurrence of any event of default under the
Note Agreement and the Dairy Facility Reimbursement Agreement.
 
(e)  The Borrower or any of its Subsidiaries shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally or shall make a general assignment for the benefit of creditors;
or any proceeding shall be instituted by or against the Borrower or any of its
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding-up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, or other similar
official for it or for any substantial part of its property; or the Borrower or
any of its Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this clause (e).
 
(f)  Any judgment or order for the payment of money in excess of $750,000 (the
liability for which is not covered by insurance) shall be rendered against the
Borrower or any of its Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 10 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect.
 
(g)  Any Collateral Document shall for any reason cease to create a valid and
perfected first priority security interest in or a first mortgage lien on (as
the case may be) any of the Collateral purported to be covered thereby except as
otherwise contemplated therein.
 
27

--------------------------------------------------------------------------------


(h)  Any provision of any Loan Document shall, at any time after delivery
thereof under Section 3.01, for any reason cease to be valid and binding on the
Borrower or on any of its Subsidiaries (as the case may be), or shall be
declared to be null and void, or the validity or enforceability thereof shall be
contested by the Borrower or any of its Subsidiaries, or a proceeding shall be
commenced by any governmental agency or authority having jurisdiction over the
Borrower or any of its Subsidiaries seeking to establish the invalidity or
unenforceability thereof and such proceeding shall remain undismissed or
unstayed for a period of 60 days, or the Borrower or any of its Subsidiaries
shall deny that it has any or further liability or obligation thereunder.
 
(i)  The occurrence of any event of default under any Loan Document, including
without limitation, any "Event of Default" as that term is defined in the
Intercreditor Agreement.
 
(j)  Notwithstanding the effects of any financial losses on the other covenants
and provisions contained herein, the Borrower shall incur material financial
losses in any of its operations other than its normal egg and egg processing
operations.
 
(k)  Fred Adams or his spouse or children shall cease to beneficially own and
control, directly or indirectly, at least fifty-one percent (51%) of the rights
to vote (without regard to the occurrence of any contingency and otherwise on a
fully diluted basis) for the election of a majority of the members of the board
of directors of the Borrower.
 
(l)  The occurrence of an Event of Default under the Dairy Facility
Reimbursement Agreement.
 
Section 6.02  Remedies. Upon the occurrence of an Event of Default, the
Administrative Agent may (and if directed by the Banks, shall), but subject to
the Intercreditor Agreement, by notice to the Borrower do any one or more of the
following: (i) terminate the Revolving Credit Commitments without notice to the
Borrower or its Subsidiaries, (ii) declare all outstanding principal of and
accrued and unpaid interest on the Notes and all other amounts payable by the
Borrower under this Agreement and the other Loan Documents to be forthwith due
and payable, whereupon the Notes, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest,
or further notice of any kind, all of which are hereby expressly waived by the
Borrower, (iii) reduce any claim to judgment, (iv) take such steps as the Banks
(or a Bank, as determined pursuant to the Intercreditor Agreement) may deem
appropriate to foreclose or otherwise enforce any lien granted to Agent for the
benefit of Banks in accordance with the terms of the Loan Documents (including
the Intercreditor Agreement), and (v) exercise any and all rights and remedies
afforded by law, by any of the Loan Documents, by equity or otherwise; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Borrower or any of its Subsidiaries under the Federal
Bankruptcy Code, the Notes, all interest thereon and all other Obligations shall
automatically become and be due and payable, and the Revolving Credit
Commitments shall automatically terminate, without presentment, demand, protest
or any notice of any kind, all of which are hereby expressly waived by the
Borrower.
 
Article VII.
 
Definitions and Accounting Terms
 
Section 7.01  Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
"Administrative Agent" has the meaning set forth in the introduction hereto.
 
28

--------------------------------------------------------------------------------


"Advance" has the meaning set forth in Section 1.01.
 
"Affiliate" means, as to any party, any other party: (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such party; (b) that directly or indirectly
beneficially owns or holds five percent (5%) or more of any class of voting
equity of such party; or (c) five percent (5%) or more of the voting equity of
which is directly or indirectly beneficially owned or held by the party in
question. The term "control" means the possession, directly or indirectly, of
the power to direct or cause direction of the management and policies of a
party, whether through the ownership of voting securities, by contract, or
otherwise; provided, however, in no event shall Administrative Agent, Agent or
any Bank be deemed an Affiliate of the Borrower or any Subsidiaries.
 
"Agent" has the meaning set forth in the Recitals hereto.
 
"Amended Guaranty Agreement" means that certain Consolidated, Amended and
Restated Guaranty Agreement dated December 18, 1997 executed by Cal-Maine Farms,
Inc., Cal-Maine Egg Products, Inc., CM Partnership and CMF of Kansas in favor of
Agent, substantially in the format of Exhibit B to the Existing Credit
Agreement, and all amendments, supplements and other modifications thereto,
including all additions of new Subsidiaries thereunder pursuant to the execution
and delivery of a Subsidiary Joinder Agreement.
 
"Applicable Lending Office" means for each Bank, the office of such Bank (or of
an affiliate of such Bank) designated after its name in Section 2.03(a) hereof
or such other office of such Bank (or of an affiliate of such Bank) as such Bank
may from time to time specify to the Borrower, and the Administrative Agent as
the office by which its Advances are to be made and maintained.
 
"Applicable Margin" means, for any day, the applicable percentage rate per annum
set forth below under the caption "Margin" opposite the Debt to EBITDA Ratio in
the table below which corresponds with the actual Debt to EBITDA Ratio as of the
most recent determination date; provided that until the first date that the
Applicable Margin is determined as set forth below in this definition, the
"Applicable Margin" shall be 3.00% per annum:
 
Debt to EBITDA Ratio
Margin
> 3.00
3.00%
> 2.50 but < 3.00
2.50%
>2.00 but < 2.50
2.00%
< 2.00
1.50%



For purposes of the foregoing, (i) the Debt to EBITDA Ratio shall be determined
as of the end of each of Borrower's Fiscal Quarters based upon Borrower's
consolidated financial statements delivered pursuant to Section 5.01(l) and the
compliance certificate delivered in connection therewith under
Section 5.01(l)(vi), beginning with the Fiscal Quarter ended February 26, 2005;
and (ii) each change in the Applicable Margin resulting from a change in the
Debt to EBITDA Ratio shall be effective commencing on and including the date of
delivery to the Administrative Agent of such consolidated financial statements
and compliance certificate indicating such change and ending on the date
immediately preceding the effective date of such next change; provided that the
Applicable Margin shall be deemed to equal 3.00%: (A) at any time that an Event
of Default has occurred and is continuing or (B) at the option of the
Administrative Agent or at the request of the Required Lenders, if the Borrower
fails to deliver the consolidated financial statements and compliance
certificate required to be delivered by it pursuant to Section 5.01(l), during
the period from the expiration of the time for delivery thereof until such
consolidated financial statements and compliance certificate are delivered.
 
29

--------------------------------------------------------------------------------


"Application for Letter of Credit" means any application for letter of credit or
commercial credit pursuant to which Borrower requests Rabobank to issue a Letter
of Credit.
 
"Assignment" has the meaning set forth in the Recitals hereto.
 
"Bank" has the meaning set forth in the Recitals hereto.
 
"Barclays" has the meaning set forth in the Recitals hereto.
 
"Borrower Pledge Agreement" means that certain Pledge Agreement dated as of
October 13, 2005 between the Borrower and the Agent for the benefit of the Banks
and all amendments, supplements and other modifications thereto.
 
"Borrowing Base" on the date of any computation thereof means the sum of (i) 75%
of the face amount of the Eligible Receivables, (ii) 50% of the lower of cost or
market value of Eligible Poultry Inventory, (iii) 50% of the lower of cost or
market value of Eligible Egg and Egg Product Inventory, (iv) 80% of the lower of
cost or market value of Eligible Feed Inventory (excluding silage), (v) 75% of
the market value of unhedged Eligible Livestock, (vi) 85% of the market value of
hedged and forward priced Eligible Livestock and (vii) 100% of the value of the
commodity futures margin account deposits in which the Agent has been assigned
an interest by the Borrower or any of its Subsidiaries.
 
"Borrowing Base Certificate" means a certificate setting forth the information
and calculations necessary to determine the Borrowing Base, in substantially the
form of Exhibit B, signed by the chief financial officer or the President of the
Borrower and each of the Guarantors.
 
"Business Day" means any day other than a Saturday, Sunday or a public or bank
holiday or the equivalent for banks generally under the laws of the State of New
York, the State of Mississippi or the State of Illinois.
 
"CM Partnership" means Cal-Maine Partnership, Ltd., a Texas limited partnership.
 
"CMF of Kansas" means CMF of Kansas-LLC, a Delaware limited liability company.
 
"Collateral" means the "Revolving Collateral" as defined in the Intercreditor
Agreement.
 
"Collateral Documents" the "Revolving Security Documents" as defined in the
Intercreditor Agreement.
 
30

--------------------------------------------------------------------------------


"Consolidated Security Agreement" has the meaning set forth in the Recitals
hereto and is substantially in the format of Exhibit C to the Existing Credit
Agreement.
 
"Credit Liabilities" means, at any time, all fixed and contingent liabilities of
the Banks under Letters of Credit.
 
"Dairy Facility Reimbursement Agreement" has the meaning specified in the
Recitals hereto.
 
"Debt" has the meaning specified in Section 5.01(j).
 
"Debt to EBITDA Ratio" means the ratio, calculated as of the last day of each
Fiscal Quarter, of (i) Total Funded Debt (as defined in Section 5.01(j))
outstanding as of such day to (ii) EBITDA, as defined below and as calculated
for the twelve month period then ended. The term "EBITDA" means, for any period,
the sum of (A) the net income of Borrower and the Subsidiaries determined on a
consolidated basis for such period plus (B), to the extent deducted in
determining net income, the sum of: (i) all cash franchise and income taxes paid
or payable by Borrower and the Subsidiaries during such period;
(ii) depreciation and amortization expenses for such period; plus (iii) all cash
interest paid or payable by Borrower and the Subsidiaries for such period.
 
"Default Rate" means a daily fluctuating interest rate which is equal to the
lesser of (a) 4-1/2% per annum above the 30 day Term Federal Funds Rate or
(b) the Maximum Permissible Rate. Each change in such daily fluctuating interest
rate shall take effect simultaneously with the corresponding change in the Term
Federal Funds Rate, as applicable, as determined by Rabobank in its sole
discretion at 12:00 Noon (New York City time).
 
"Eligible Egg and Egg Product Inventory" means all eggs and egg products of
Borrower and the other Pledgors including shell eggs (both processed and
unprocessed), liquid, dried and frozen eggs, and all ingredients used in egg
products, such as salt, sugar and syrup, and all packing and other supplies used
in the production of eggs and processing of shell eggs, in which Agent has a
perfected first priority security interest.
 
"Eligible Feed Inventory" means all feed of Borrower and the other Pledgors,
including shelled corn and other feed grains, soybean meal, feed additives and
chemicals used in the manufacture of feed, and processed "finished" feed, in
which Agent has a perfected first priority security interest. Eligible Feed
Inventory shall not include any silage.
 
"Eligible Livestock" means all grazing cattle on pasture and cattle of Borrower
and the other Pledgors in a feedlot and all dairy cattle of Borrower and the
other Pledgors of whatsoever age, in which Agent has a perfected first priority
security interest.
 
"Eligible Poultry Inventory" means all live poultry and chickens of Borrower and
the other Pledgors, including broilers, pullets, layers, breeders and recycles,
in which Administrative Agent has a perfected first priority security interest.
 
"Eligible Receivable" means the indebtedness arising out of a sale of goods or
the performance of services by the Borrower or another Pledgor to a third party
in the ordinary course of business (i.e., not including any non-trade accounts
receivable or those accounts receivable that do not otherwise arise from goods
sold or services performed in the ordinary course of business) in which Agent
has a perfected first priority security interest, and may include the right to
payment of any interest or finance charges and other obligations of such third
party with respect thereto:
 
31

--------------------------------------------------------------------------------


(i) which is required to be paid in full within 60 days of the original billing
date therefor;
 
(ii) as to which any payment, or part thereof, does not remain unpaid for more
than 60 days from the original due date for such payment and which would, in the
ordinary course of business of the Borrower or a Pledgor, not be written off as
uncollectible;
 
(iii) which is an account receivable representing all or part of the sales price
of goods or services;
 
(iv) which is an "account" within the meaning of the UCC of the State of New
York;
 
(v) which is denominated and payable only in United States dollars in the United
States; and
 
(vi) which complies, on and after the 30th day following notice by any Bank to
the Borrower of any other criteria or requirements, with such other criteria and
requirements as any Bank shall have specified in such notice.
 
"Existing Advances" has the meaning set forth in Section 1.01 hereto.
 
"Existing Credit Agreement" has the meaning set forth in the Recitals hereto.
 
"Existing Collateral Documents" has the meaning set forth in the Recitals
hereto.
 
"Existing Properties" has the meaning set forth in the Recitals hereto.
 
"First South" has the meaning set forth in the Recitals hereto.
 
"Fiscal Quarters" means the four (4) periods falling in each Fiscal Year, each
such period being thirteen (13) or fourteen (14) weeks in duration, as
applicable, with the first such period in any Fiscal Year beginning on the first
day of such Fiscal Year and the last such period in any Fiscal Year ending on
the last Saturday closest to May 31.
 
"Fiscal Year" means the 52 or 53 week period, as the case may be, beginning on
the date which is one day after the date of the preceding Fiscal Year end, and
ending on the Saturday closest to May 31.
 
"Guarantors" means each of Cal-Maine Farms, Inc., a Delaware corporation, CM
Partnership, CMF of Kansas, South Texas Applicators, Inc., Southern Equipment
Distributors, Inc., and each Subsidiary that hereafter executes and delivers a
Subsidiary Joinder Agreement, and any reference to either or both Guarantors in
any Loan Documents shall mean a reference to any or all of the Guarantors, as
applicable. The term "Guarantor" shall not include Hillandale, LLC nor American
Egg Products LLC.
 
"Harris" means Harris Trust and Savings Bank.
 
32

--------------------------------------------------------------------------------


"Harris Term Agreement" means that certain Secured Term Credit Agreement dated
as of January 27, 2000 between the Borrower and Harris (as such agreement has
been amended and as such agreement may be further amended or otherwise
modified).
 
"Hillandale Security Agreement" means that certain Security Agreement dated as
of October 13, 2005 between Hillandale, LLC and the Agent for the benefit of the
Banks and all amendments, supplements and other modifications thereto.
 
"Hillandale Term Loan" means a term loan originally extended in 2005 in an
original principal amount not to exceed $28,000,000 secured by real property
owned by Hillandale, LLC and the improvements, fixtures and equipment located
thereon and related thereto and certain other assets specifically related
thereto, the proceeds of which were or are to be used to refinance the then
existing Debt of Hillandale, LLC.
 
"Intercreditor Agreement" means that Third Amended and Restated Intercreditor
Agreement dated as of March 31, 2004 among Agent, the Banks and the Noteholders
as consented and agreed to by the Borrower and the Guarantors and as the same
may be amended or otherwise modified.
 
"Interest Period" has the meaning set forth in Section 1.05(b).
 
"Letters of Credit" means the letters of credit issued by Rabobank for the
account of Borrower pursuant to Article I hereof and the letter of credit issued
under the terms of the Existing Credit Agreement and outstanding on the date
hereof Number SB 14287 with an amount available to be drawn upon thereunder
equal to $1,600,000. The term "Letter of Credit" shall not include and this
agreement shall not govern any letter of credit issued by Rabobank for the
account of Borrower in connection with any industrial revenue or industrial
development bond financings and specifically such term shall not include the
letter of credit issued pursuant to the Dairy Facility Reimbursement Agreement.
 
"Lien" means any lien, mortgage, security interest, tax lien, financing
statement, pledge, charge, hypothecation, assignment, preference, priority, or
other encumbrance of any kind or nature whatsoever (including, without
limitation, any conditional sale or title retention agreement), whether arising
by contract, operation of law, or otherwise.
 
"Loan Documents" means this Agreement (as it may be amended or otherwise
modified from time to time), the Notes, the Amended Guaranty Agreement, the
Consolidated Security Agreement, the Hillandale Security Agreement, the Borrower
Pledge Agreement, the Intercreditor Agreement, and all other certificates and
documents delivered by the Borrower or any of its Subsidiaries hereunder or
under the terms of any of the foregoing documents.
 
"Loan Party" means the Borrower and each of the Guarantors.
 
"Louisiana Collateral Documents" has the meaning set forth in the Recitals
hereto.
 
"Maximum Permissible Rate" has the meaning set forth in Section 1.05(a).
 
33

--------------------------------------------------------------------------------


"Mortgages" means the Shared Mortgages and the New Mortgages which constitute
Separate Security Documents, as all such capitalized terms are defined in the
Intercreditor Agreement.
 
"New Properties" has the meaning set forth in the Recitals hereto.
 
"Note" has the meaning set forth in Section 1.07.
 
"Note Agreement" has the meaning set forth in the Recitals hereto.
 
"Obligations" means all obligations, indebtedness, and liabilities of the
Borrower to the Administrative Agent and the Banks, or any of them, arising
pursuant to any of the Loan Documents, now existing or hereafter arising,
whether direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, including, without
limitation, the obligation of the Borrower to repay the Advances, interest on
the Advances, the Credit Liabilities, and all fees, costs, and expenses
(including attorneys' fees) provided for in the Loan Documents.
 
"Original Revolving Credit Agreement" has the meaning set forth in the Recitals
hereto.
 
"Parent Borrowing Base" means the Borrowing Base valuation of the Borrower's
personal property Collateral only.
 
"Pledge Agreement" has the meaning set forth in the Recitals hereto.
 
"Pledgors" means Borrower, the Guarantors and Hillandale, LLC.
 
"Previous Term Loan Agreement" has the meaning set forth in the Recitals hereto.
 
"Principal Office" means the principal office of the Administrative Agent,
presently located at 245 Park Avenue, 36th Floor, New York, New York 10167-0062.
 
"Properties" has the meaning set forth in the Recitals hereto.
 
"Rabobank" has the meaning set forth in the Introduction hereto.
 
"Repayment Date" means the Termination Date.
 
"Revolving Credit Commitment" means, as to each Bank, the obligation of such
Bank to make the Advances to be made pursuant to Section 1.01 in a principal
amount not exceeding Twenty-Two Million Eight Hundred Fifty Seven Thousand One
Hundred Forty Two and 86/100 Dollars ($22,857,142.86) with respect to Rabobank,
a principal amount not exceeding Eleven Million Four Hundred Twenty Eight
Thousand Five Hundred Seventy One and 43/100 Dollars ($11,428,571.43) with
respect to Harris and a principal amount not exceeding Five Million Seven
Hundred Fourteen Thousand Two Hundred Eighty Five and 71/100 Dollars
($5,714,285.71) respect to First South, as the same may be reduced or terminated
pursuant to Section 1.04 or Section 6.02.
 
"Subsidiary" means any corporation or other business entity (including, without
limitation, a general partnership or limited partnership) of which more than 50%
of the outstanding capital stock or other equity interest having ordinary voting
power to elect a majority of the Board of Directors (or similar governing body)
of such corporation or other business entity (irrespective of whether or not at
the time capital stock of any other class or classes of such corporation or
other equity interest shall or might have voting power upon the occurrence of
any contingency) is at the time directly or indirectly owned by the Borrower, by
the Borrower and one or more other Subsidiaries, or by one or more other
Subsidiaries.
 
34

--------------------------------------------------------------------------------


"Subsidiary Joinder Agreement" means a Subsidiary Joinder Agreement in
substantially the form of Exhibit A to the Amended Guaranty Agreement.
 
"Term Federal Funds Rate" for any Interest Period for any Advance means an
interest rate per annum equal at all times during such Interest Period to the
rate of interest at which Rabobank, as a branch of a foreign bank, in its sole
discretion, can acquire federal funds in the interbank term federal funds market
in New York City or other funding sources available to Rabobank, through brokers
of recognized standing at the time the Borrower specifies the Interest Period
for such Advance, on the date of such Advance, for a period equal to such
Interest Period for such Advance and, if applicable in the amount of such
Advance.
 
"Termination Date" means December 31, 2007 or the date of the earlier
termination in whole of the Revolving Credit Commitment pursuant to
Sections 1.04 or 6.02.
 
Section 7.02  Terms. All accounting terms not specifically defined herein shall
be construed in accordance with generally accepted accounting principles
consistent with those applied in the preparation of the audited financial
statements referred to in Section 4.01(e), and all financial data submitted
pursuant to this Agreement shall be prepared in accordance with such principles.
 
Article VIII.
 
The Administrative Agent
 
Section 8.01  Appointment, Powers and Immunities. Each Bank hereby irrevocably
appoints and authorizes the Administrative Agent to act as its agent hereunder
with such powers as are specifically delegated to the Administrative Agent by
the terms of this Agreement, together with such other powers as are reasonably
incidental thereto. Neither the Administrative Agent nor any of its affiliates,
officers, directors, employees, attorneys, or agents shall be liable for any
action taken or omitted to be taken by any of them hereunder or otherwise in
connection with this Agreement or any of the other Loan Documents except for its
or their own gross negligence or willful misconduct. Without limiting the
generality of the preceding sentence, the Administrative Agent (i) may treat the
payee of any Note as the holder thereof until the Administrative Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Administrative Agent; (ii) shall have no duties or
responsibilities except those expressly set forth in this Agreement applicable
to the Administrative Agent in such capacity, and shall not by reason of this
Agreement or any other Loan Document be a trustee or fiduciary for any Bank;
(iii) shall not be required to initiate any litigation or collection proceedings
hereunder except to the extent requested by the Banks; (iv) shall not be
responsible to the Banks for any recitals, statements, representations or
warranties contained in this Agreement or any other Loan Document, or any
certificate or other document referred to or provided for in, or received by any
of them under, this Agreement or any other Loan Document, or for the value,
validity, effectiveness, enforceability, or sufficiency of this Agreement or any
other Loan Document or any other document referred to or provided for herein or
therein or for any failure by any individual, corporation, business trust,
association, company, partnership, joint venture, governmental authority, or
other entity to perform any of its obligations hereunder; (v) may consult with
legal counsel (including counsel for the Borrower), independent public
accountants, and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants, or experts; and (vi) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate, or other instrument or writing believed by it to be
genuine and signed or sent by the proper party or parties. As to any matters not
expressly provided for by this Agreement, the Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting hereunder in
accordance with instructions signed by Banks, and such instructions of Banks and
any action taken or failure to act pursuant thereto shall be binding on all of
the Banks; provided, however, that the Administrative Agent shall not be
required to take any action which exposes the Administrative Agent to personal
liability or which is contrary to this Agreement or any other Loan Document or
applicable law.
 
35

--------------------------------------------------------------------------------


Section 8.02  Rights of Administrative Agent as a Bank. With respect to its
Revolving Credit Commitment, the Advances made by it, the Note issued to it and
any Letter of Credit, Rabobank (and any successor acting as Administrative
Agent) in its capacity as a Bank hereunder shall have the same rights and powers
hereunder as any other Bank and may exercise the same as though it were not
acting as the Administrative Agent, and the term "Bank" or "Banks" shall, unless
the context otherwise indicates, include the Administrative Agent in its
individual capacity. The Administrative Agent and its affiliates may (without
having to account therefor to any Bank) accept deposits from, lend money to, act
as trustee under indentures of, provide merchant banking services to, and
generally engage in any kind of banking, trust, or other business with the
Borrower or any of its Subsidiaries and any other Person who may do business
with or own securities of the Borrower or any of its Subsidiaries, all as if it
were not acting as the Administrative Agent and without any duty to account
therefor to the Banks.
 
Section 8.03  Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of an Event of Default (other than the
non-payment of principal of or interest on the Advances or of any fees) unless
the Administrative Agent has received notice from a Bank or the Borrower
specifying such Event of Default and stating that such notice is a "Notice of
Default". In the event that the Administrative Agent receives such a notice of
the occurrence of an Event of Default, the Administrative Agent shall give
prompt notice thereof to the Banks (and shall give each Bank prompt notice of
each such non-payment). The Administrative Agent shall (subject to Section 8.01)
take such action with respect to such Event of Default as shall be directed by
the Banks, provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall seem advisable and in the best interest of
the Banks.
 
Section 8.04  Indemnification. The Banks indemnify the Administrative Agent from
and hold the Administrative Agent harmless against (to the extent not reimbursed
under Section 9.04, but without limiting the obligations of the Borrower under
Section 9.04), ratably in accordance with their respective Revolving Credit
Commitments, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, deficiencies, suits, costs, expenses (including attorneys'
fees), and disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of any of the Loan Documents or any action taken or
omitted to be taken by the Administrative Agent under or in respect of any of
the Loan Documents; provided, further, that no Bank shall be liable for any
portion of the foregoing to the extent caused by the Administrative Agent's
gross negligence or willful misconduct. Without limitation of the foregoing, it
is the express intention of the Banks that the Administrative Agent shall be
indemnified hereunder from and held harmless against all of such liabilities,
obligations, losses, damages, penalties, actions, judgments, deficiencies,
suits, costs, expenses (including attorneys' fees), and disbursements of any
kind or nature directly or indirectly arising out of or resulting from the sole
or contributory negligence of the Administrative Agent. Without limiting any
other provision of this Section, each Bank agrees to reimburse the
Administrative Agent promptly upon demand for its pro rata share (calculated on
the basis of the Revolving Credit Commitments) of any and all out-of-pocket
expenses (including attorneys' fees) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings, or otherwise) of, or legal advice in respect of rights or
responsibilities under, the Loan Documents, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Borrower.
 
36

--------------------------------------------------------------------------------


Section 8.05  Independent Credit Decisions. Each Bank agrees that it has
independently and without reliance on the Administrative Agent or any other
Bank, and based on such documents and information as it has deemed appropriate,
made its own credit analysis of the Borrower and decision to enter into this
Agreement and that it will, independently and without reliance upon the
Administrative Agent or any other Bank, and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement or
any of the other Loan Documents. The Administrative Agent shall not be required
to keep itself informed as to the performance or observance by the Borrower or
any Loan Party of this Agreement or any other Loan Document or to inspect the
properties or books of the Borrower or any Loan Party. Except for notices,
reports and other documents and information expressly required to be furnished
to the Banks by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Bank with any credit or
other financial information concerning the affairs, financial condition or
business of the Borrower or any Loan Party (or any of their affiliates) which
may come into the possession of the Administrative Agent or any of its
affiliates.
 
Section 8.06  Several Commitments. The Revolving Credit Commitments and other
obligations of the Banks under this Agreement are several. The default by any
Bank in making an Advance in accordance with its Revolving Credit Commitment
shall not relieve the other Banks of their obligations under this Agreement. In
the event of any default by any Bank in making any Advance, each non-defaulting
Bank shall be obligated to make its Advance but shall not be obligated to
advance the amount which the defaulting Bank was required to advance hereunder.
In no event shall any Bank be required to advance an amount or amounts which
would in the aggregate exceed such Bank's Revolving Credit Commitment. No Bank
shall be responsible for any act or omission of any other Bank.
 
Section 8.07  Successor Administrative Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided below, the
Administrative Agent may resign at any time by giving notice thereof to the
Banks and the Borrower and the Administrative Agent may be removed if it fails
to perform any of its obligations hereunder. Upon any such resignation or
removal, the other Banks will have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Banks and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent's giving of notice of
resignation or the Banks' removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States of America or any State thereof and having combined capital
and surplus of at least Five Hundred Million Dollars ($500,000,000). Upon the
acceptance of its appointment as successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all
rights, powers, privileges, immunities, and duties of the resigning or removed
Administrative Agent, and the resigning or removed Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. After any Administrative Agent's resignation or removal as
Administrative Agent, the provisions of this Article VIII shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was the Administrative Agent.
 
37

--------------------------------------------------------------------------------


Section 8.08  Administrative Agent Fee. The Borrower agrees to pay to the
Administrative Agent the administrative fee described in the fee letter dated as
of the date hereof between the Borrower and the Administrative Agent.
 
Article IX.
 
Miscellaneous
 
Section 9.01  Amendments, etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Banks and the Administrative Agent and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.
 
Section 9.02  Notices, etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic and telecopy
communications) and mailed or telegraphed or delivered, if to the Borrower, at
its address at 3320 Woodrow Wilson Drive, Jackson, Mississippi 39209; Attention:
Bobby J. Raines, Vice President and if to Rabobank or the Administrative Agent,
at its address at 245 Park Avenue, New York, New York 10167; Attention:
Corporate Services, with a copy to 1201 West Peachtree Street, Atlanta, Georgia
30309-3400; Attention: Richard J. Beard; and if to First South Farm Credit, ACA
at its address at 713 South Pear Orchard Road, Suite 102, Ridgeland, Mississippi
39157 and at its address at P. O. Box 1770, Ridgeland, Mississippi 39158-1770;
Attention: Andrew Mangialardi; and if to Harris, at its address at 111 West
Monroe, Chicago, Illinois 60603; Attention: Agribusiness Division, or, as to
each party, at such other address as shall be designated by such party in a
written notice to the other party. All such notices and communications shall,
when mailed or telegraphed, be effective when deposited in the mails or
delivered to the telegraph company, respectively, addressed as aforesaid, except
that notices to the Administrative Agent and/or the Banks, as applicable,
pursuant to the provisions of Article II shall not be effective until received
by such entity.
 
Section 9.03  Waiver; Remedies. No failure on the part of the Administrative
Agent or any Bank to exercise, and no delay in exercising, any right under any
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right under any Loan Document preclude any other or further
exercise thereof or the exercise of any other right. The remedies provided in
the Loan Documents are cumulative and not exclusive of any remedies provided by
law.
 
Section 9.04  Expenses and Taxes.
 
(a)  The Borrower agrees to pay on demand all costs and expenses in connection
with the preparation, execution, delivery, filing, recording and administration
of the Loan Documents and the other documents to be delivered under the Loan
Documents, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Banks, Agent, and the Administrative Agent and local
counsel who may be retained by said counsel, with respect thereto and with
respect to advising the Banks, Agent, and the Administrative Agent as to its
rights and responsibilities under the Loan Documents, and all costs and expenses
(including counsel fees and expenses) in connection with the administration and
enforcement of the Loan Documents and the other documents to be delivered under
the Loan Documents including, without limitation, all costs and expenses
incurred by the Administrative Agent and any Bank in connection with any
inspections of the Collateral and the Borrower's and Guarantors' other
properties, books and records. In addition, the Borrower shall pay any and all
stamp and other taxes and fees payable or determined to be payable in connection
with the execution, delivery, filing and recording, of the Loan Documents and
the other documents to be delivered under the Loan Documents, and agrees to save
the Administrative Agent and the Banks harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or omission to
pay such taxes and fees.
 
38

--------------------------------------------------------------------------------


(b)  If, as a result of a payment made by the Borrower due to acceleration of
the maturity of the Advances and the Notes pursuant to Section 6.02, mandatory
or voluntary prepayment or due to any other reason, any Bank receives payment of
any principal amount of any Advance on a day other than the last day of the
Interest Period for such Advance, the Borrower shall pay to such Bank on demand
that amount, if any, required to compensate such Bank for additional losses,
costs or expenses which it may accrue as a result of such payment (as determined
in good faith in the sole discretion of such Bank), including, without
limitation, an amount equal to the losses, if any, on the reinvestment of the
amounts prepaid, which for purposes of this Agreement shall be deemed equal to
the difference between the interest rate in effect hereunder on the amounts
prepaid as of the date of such prepayment and the interest rate at which such
Bank reinvests such amounts, multiplied by such amounts prepaid and a fraction,
the numerator of which is the number of days (including the first day but
excluding the last day) from the date of prepayment through the last day of the
applicable Interest Period and the denominator of which is 360.
 
Section 9.05  Right of Set-off. Upon the occurrence and during the continuance
of any Event of Default, each Bank is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Bank to or for
the credit or the account of the Borrower against any and all of the Obligations
of the Borrower now or hereafter existing under any Loan Document, irrespective
of whether or not the Administrative Agent or such Bank shall have made any
demand under such Loan Document and although such Obligations may be unmatured
or contingent. Each Bank agrees promptly to notify the Borrower (with a copy to
the Administrative Agent) after any such set-off and application, provided that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights and remedies of each Bank under this Section 9.05
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) which such Bank may have.
 
Section 9.06  Severability of Provisions. Any provision of this Agreement or of
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
Section 9.07  Binding Effect; Governing Law. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Administrative Agent and all of the Banks. This Agreement and the
Notes shall be governed by, and construed in accordance with, the laws of the
State of New York.
 
Section 9.08  Consent to Jurisdiction; Process Agent.
 
(a)  The Borrower hereby irrevocably submits to the jurisdiction of any New York
State or Federal court sitting in New York City in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, and the
Borrower hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. The Borrower hereby irrevocably
waives, to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding. The Borrower
hereby irrevocably appoints CT Corporation System (the "Process Agent"), with an
office on the date hereof at 1633 Broadway, New York, New York 10019, as its
agent to receive on behalf of the Borrower and its property service of copies of
the summons and complaint and any other process which may be served in any such
action or proceeding. Such service on the Process Agent may be made by mailing
or delivering a copy of such process to the Borrower in care of the Process
Agent, at the Process Agent's above address and the Borrower hereby irrevocably
directs the Process Agent to accept such service on its behalf. As an
alternative method of service, the Borrower also irrevocably consents to the
service of any and all process in any such action or proceeding by any other
method permitted by applicable law. The Borrower agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in any
other jurisdiction by suit on the judgment or in any other manner provided by
law.
 
39

--------------------------------------------------------------------------------


(b)  Nothing in this Section shall affect the right of the Administrative Agent
or the Banks to serve legal process in any other manner permitted by law or
affect its right to bring any action or proceeding against the Borrower or its
property in any other court.
 
Section 9.09  Security. The obligations of the Borrower under this Agreement are
guaranteed by the Amended Guaranty Agreement and secured by the Consolidated
Security Agreement.
 
Section 9.10  Entire Agreement; Amendment and Restatement; Ratification;
Release. This Agreement amends and restates in its entirety the Existing Credit
Agreement, which amended and restated in its entirety the Original Revolving
Credit Agreement. The execution of this Agreement, the Notes, and the other Loan
Documents executed in connection herewith does not extinguish the indebtedness
outstanding in connection with the Existing Credit Agreement and the Original
Revolving Credit Agreement nor does it constitute a novation with respect to
such indebtedness. At all times during the period prior to the date hereof, all
of the provisions of the Existing Credit Agreement are hereby ratified and
confirmed and shall remain in full force and effect. Any reference in any Loan
Document to the Existing Credit Agreement is hereby amended to be a reference to
this Agreement. The Borrower, the Guarantors, the Administrative Agent,
Rabobank, First South, and Harris ratify and confirm each of the Loan Documents
entered into prior to the Closing Date (but excluding the Existing Credit
Agreement) and agree that such Loan Documents continue to be legal, valid,
binding and enforceable in accordance with their respective terms, except as
modified hereby. This Agreement and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements (including the Existing Credit Agreement),
representations and understandings, whether written or oral, relating to the
subject matter hereof and may not be contradicted or varied by evidence of
prior, contemporaneous or subsequent oral agreements or discussions of the
parties hereto. THE BORROWER AND EACH GUARANTOR (BY ITS EXECUTION OF THIS
AGREEMENT), REPRESENTS AND WARRANTS THAT AS OF THE DATE HEREOF THERE ARE NO
CLAIMS OR OFFSETS AGAINST OR DEFENSES OR COUNTERCLAIMS TO ITS OBLIGATIONS UNDER
THE LOAN DOCUMENTS. TO INDUCE THE ADMINISTRATIVE AGENT AND THE BANKS TO ENTER
INTO THIS AGREEMENT, EACH OF THE BORROWER AND THE GUARANTORS WAIVES ANY AND ALL
CLAIMS, OFFSETS, DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING
PRIOR TO THE DATE HEREOF AND HEREBY RELEASES THE ADMINISTRATIVE AGENT AND THE
BANKS AND THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND ATTORNEYS
(COLLECTIVELY THE "RELEASED PARTIES") FROM ANY AND ALL OBLIGATIONS,
INDEBTEDNESS, LIABILITY, CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS WHATSOEVER,
WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED WHICH THE BORROWER OR THE
GUARANTORS EVER HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST ANY RELEASED
PARTY ARISING PRIOR TO THE DATE HEREOF AND FROM OR IN CONNECTION WITH THE LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY. 
 
Section 9.11  Waiver. Subject to the satisfaction of the conditions precedent
set forth in Article III, each of the Banks waives the Existing Defaults and
agrees not to exercise any rights or remedies available as a result of the
occurrence thereof. To induce the Administrative Agent and the Banks to agree to
the foregoing waiver, the Borrower and the Guarantors agree that the waiver
specifically described herein shall not constitute and shall not be deemed a
waiver of any other event of default under any Loan Document or any other event
that with the giving of notice or lapse of time or both would constitute such an
event of default, whether arising as a result of the further violation of the
Total Funded Debt to Total Capitalization Covenant, the Guaranteed Indebtedness
Covenant, the Note Agreement, the Dairy Facility Reimbursement Agreement or
otherwise, or a waiver of any rights or remedies arising as a result of such
other events of default or other such events. The failure to comply with the
Total Funded Debt to Total Capitalization Covenant or the Guaranteed
Indebtedness Covenant at any time after the date hereof and the occurrence of an
event of default under the Note Agreement or Dairy Facility Reimbursement
Agreement, in each case, other than as described in the definition of Existing
Defaults, shall constitute an event of default under this Agreement.
 
40

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

        CAL-MAINE FOODS, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

 
Name  B. J. Raines
Title Vice President

 
 

       
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.
"RABOBANK NEDERLAND", NEW YORK BRANCH, as the Administrative Agent and a Bank
 
   
   
    By:      

--------------------------------------------------------------------------------

 
Name
Title 

 
   
    By:      

--------------------------------------------------------------------------------

 
Name
Title 

 



        FIRST SOUTH FARM CREDIT, ACA  
   
   
    By:      

--------------------------------------------------------------------------------

 
Name
Title 




        HARRIS TRUST AND SAVINGS BANK  
   
   
    By:      

--------------------------------------------------------------------------------

 
Name
Title 



41

--------------------------------------------------------------------------------


GUARANTOR CONSENT


Each Guarantor: (i) consents and agrees to this Second Amended and Restated
Revolving Credit Agreement including without limitation, Section 9.10(a) and
9.11; (ii) agrees that the Amended Guaranty Agreement, Consolidated Security
Agreement, and the Mortgages to which it is a party shall remain in full force
and effect and shall continue to be the legal, valid, and binding obligation of
such Guarantor enforceable against it in accordance with its terms; and
(iii) agree and acknowledge that the obligations, indebtedness and liability
secured or guaranteed by the Amended Guaranty Agreement, the Consolidated
Security Agreement and the Mortgages to which it is a party include the
"Obligations" as defined herein.
 
GUARANTORS
 

       
CAL-MAINE FARMS, INC.
 
   
   
    By:      

--------------------------------------------------------------------------------

 
Name  B. J. Raines
Title  Vice President


        CAL-MAINE PARTNERSHIP, LTD.  
   
   
    By:      

--------------------------------------------------------------------------------

 
Name  Cal-Maine Foods, Inc.
Title  General Partner

  By:      

--------------------------------------------------------------------------------

 
Name  B. J. Raines
Title  Vice President




      CMF OF KANSAS - LLC  
   
   
    By:      

--------------------------------------------------------------------------------

 
Name  Cal-Maine Foods, Inc.
Title  Managing Member

  By:      

--------------------------------------------------------------------------------

 
Name  B. J. Raines
Title  Vice President


     
SOUTHERN EQUIPMENT DISTRIBUTORS, INC.
 
   
   
    By:      

--------------------------------------------------------------------------------

 
Name 
Title 

 

     
SOUTH TEXAS APPLICATORS, INC.
 
   
   
    By:      

--------------------------------------------------------------------------------

 
Name 
Title 


42

--------------------------------------------------------------------------------


CONSENT OF NOTEHOLDERS


The undersigned Noteholders hereby consent to the amendment to the terms
"Borrowing Base", "Eligible Accounts," and "Eligible Livestock" contemplated by
this Second Amended and Restated Revolving Credit Agreement for purposes of
permitting such amendment and restatement in light of the restriction on
amendments thereto contained in Section 5.3 of the Intercreditor Agreement.
 
Executed as of the date first written above.
 

     
FIRST SOUTH FARM CREDIT ACA (formerly known as First South ACA, which was
formerly known as First South Production Credit Association)
 
   
   
    By:      

--------------------------------------------------------------------------------

 
Name  Andrew Mangialardi
Title  Commercial Loan Officer

 

     
METROPOLITAN LIFE INSURANCE COMPANY
 
   
   
    By:      

--------------------------------------------------------------------------------

 
Name 
Title 


43

--------------------------------------------------------------------------------


INDEX OF EXHIBITS AND SCHEDULES


Exhibits:


Exhibit A
-
Form of Promissory Note
     
Exhibit B
-
Borrowing Base Certificate
     
Exhibit C
-
Compliance Certificate
     
Exhibit D
-
Franklin County Modification of Mortgage
     
Exhibit E
-
Hinds County First Modification of Mortgage
     
Exhibit B to Ninth Amendment
-
Borrower Pledge Agreement
     
Exhibit C to Ninth Amendment
-
Hillandale Security Agreement



Schedules:


Schedule 1
-
Amendments to Existing Credit Agreement
     
Schedule 2
-
Mortgages
     





44

--------------------------------------------------------------------------------

